--------------------------------------------------------------------------------

EXECUTION VERSION

 


STOCK PURCHASE AGREEMENT

by and among

Masthercell Global Inc.,

Orgenesis Inc.,

and

GPP-II Masthercell, LLC

 

Dated June 28, 2018

--------------------------------------------------------------------------------

TABLE OF CONTENTS

        Page           ARTICLE 1 PURCHASE AND SALE OF COMPANY PREFERRED STOCK 1
        1.1 Basic Transaction 1   1.2 Purchase Price 2   1.3 Estimated Cash
Payment 2   1.4 Payment and Delivery of Purchase Price 2   1.5 Cash Payment
Determination 3   1.6 Calculation of Future Payments 3   1.7 Determination of
Future Payments 5   1.8 Calculations 6   1.9 Closing 6   1.10 Israel Sub and
South Korea Sub 6         ARTICLE 2 REPRESENTATIONS AND WARRANTIES CONCERNING
TRANSACTION 7         2.1 Representations and Warranties of Orgenesis Parent 7  
2.2 Representations and Warranties of Investor 8           ARTICLE 3
REPRESENTATIONS AND WARRANTIES CONCERNING THE COMPANY AND ITS SUBSIDIARIES 11  
      3.1 Organization, Qualification, and Power 11   3.2 Authorization of
Transaction 11   3.3 Capitalization and Subsidiaries 12   3.4 Non-contravention
13   3.5 Brokers’ Fees 13   3.6 Assets   13   3.7 Financial Statements; Interim
Conduct 14   3.8 Undisclosed Liabilities 16   3.9 Legal Compliance 17   3.10 Tax
Matters   17   3.11 Real Property 19   3.12 Intellectual Property 20   3.13
Contracts   22   3.14 Insurance   24   3.15 Litigation   24   3.16 Employees  
25   3.17 Employee Benefits 25   3.18 Debt   26   3.19 Environmental, Health,
and Safety Matters 26   3.20 Business Continuity 27   3.21 Certain Business
Relationships with the Company and its Subsidiaries 28   3.22 Customers and
Vendors 28   3.23 Product Warranty 29   3.24 Product Liability 29

-i-

--------------------------------------------------------------------------------

TABLE OF CONTENTS (continued)

  Page             3.25 Information Privacy and Data Security 30          
ARTICLE 4 POST-CLOSING COVENANTS 30         4.1 General 30   4.2 Litigation
Support 30   4.3 Transition 31   4.4 Confidentiality 31   4.5 Covenant Not to
Compete 31   4.6 Covenant Not to Solicit 31   4.7 Enforcement 32   4.8 Release  
33   4.9 Israel Sub and South Korea Sub 33   4.10 Stockholders’ Agreement Terms
33   4.11 QMS License Agreement 34           ARTICLE 5 CLOSING DELIVERIES 34    
    5.1 Closing Deliveries of Orgenesis Parent 34   5.2 Closing Deliveries of
Investor 36           ARTICLE 6 REMEDIES FOR BREACHES OF THIS AGREEMENT 36      
  6.1 Indemnification by Orgenesis Parent 36   6.2 Indemnification by Investor
37   6.3 Survival and Time Limitations 37   6.4 Limitations on Indemnification
by Orgenesis Parent 37   6.5 Limitations on Indemnification by Investor 38   6.6
Third-Party Claims 38   6.7 Other Indemnification Matters 39   6.8 Indemnity
Payments 40           ARTICLE 7 TAX MATTERS 40         7.1 Tax Indemnification
40   7.2 Responsibility for Filing Tax Returns for Periods through Closing Date
41   7.3 Straddle Periods 41   7.4 Cooperation on Tax Matters 41   7.5 Certain
Taxes 41           ARTICLE 8 DEFINITIONS 41           ARTICLE 9 MISCELLANEOUS 54
        9.1 Press Releases and Public Announcements 54   9.2 No Third-Party
Beneficiaries 54   9.3 Entire Agreement 54   9.4 Succession and Assignment 54

-ii-

--------------------------------------------------------------------------------

TABLE OF CONTENTS (continued)

        Page             9.5 Counterparts   55   9.6 Headings   55   9.7 Notices
  55   9.8 Governing Law 57   9.9 Amendments and Waivers 57   9.10 Injunctive
Relief 57   9.11 Severability   58   9.12 Expenses   58   9.13 Construction   58
  9.14 Incorporation of Exhibits and Disclosure Schedule 58   9.15 Schedules  
58   9.16 Waiver of Jury Trial 58   9.17 Exclusive Venue 59   9.18 Time to Bring
Claims 59

-iii-

--------------------------------------------------------------------------------


EXHIBITS AND SCHEDULES   Exhibit A — Advisory Services Agreements       Exhibit
B — Amended and Restated Certificate of Incorporation       Exhibit C —
Employment Agreement       Exhibit D — Stockholders’ Agreement       Disclosure
Schedule — Exceptions to Representations and Warranties       Schedule 1.3 —
Certificate for Balance Sheet and Estimated Cash Payment and Related Components
      Schedule 1.4(a)(ii) — Debt Paid at Closing       Schedule 1.8 —
Methodology of Calculation of Working Capital, Net Income, EBITDA and Net
Revenue       Schedule 5.1(b) — Consents Under Contracts and Permits      
Schedule 5.1(g) — Resignations at Closing       Schedule 5.1(i) — Debt      
Schedule 5.1(m) — Related Party Agreements Terminated at Closing       Schedule
8.1 — Sample Calculation of Working Capital       Schedule 9.1 — Press Release

- i -

--------------------------------------------------------------------------------

STOCK PURCHASE AGREEMENT

This Stock Purchase Agreement (this “Agreement”) is entered into on June 28,
2018 by and among GPP-II Masthercell, LLC, a Delaware limited liability company
(“Investor”), Masthercell Global Inc., a Delaware corporation (the “Company”),
and Orgenesis Inc., a Nevada corporation (“Orgenesis Parent”). Investor, the
Company, and Orgenesis Parent are referred to collectively herein as the
“Parties” and individually as a “Party”.

PRELIMINARY STATEMENTS

In connection with the purchase of the Company Preferred Stock by Investor, and
concurrently therewith, Orgenesis Parent consummated a reorganization (the
“Reorganization”) pursuant to which Orgenesis Parent contributed, or caused to
be contributed, to the Company (i) 83.32% of the equity interests of MaSTherCell
S.A., a company organized under the laws of Belgium, (ii) all of the equity
interests of Cell Therapy Holding S.A., a company organized under the laws of
Belgium, (iii) all of the equity interests of Atvio Biotech Ltd., a company
organized under the laws of Israel (the “Israel Sub”) (which shall be owned by
the Company within four (4) Business Days after the date hereof), (iv) 94.12% of
the equity interests of CureCell Co., Ltd., a Korean stock corporation (the
“South Korea Sub”) (which shall be owned by the Company within four (4) Business
Days after the date hereof), and (v) all other assets related to or used in the
Business.

Immediately prior to the Closing, Orgenesis Parent owns all of the outstanding
equity interests of the Company. Investor desires to make an equity investment
in the Company on the date hereof pursuant to which the Company will issue
certain equity interests to Investor and Orgenesis Parent desires to cause the
Company to accept such investment and issue such equity interests to Investor,
upon the terms and subject to the conditions set forth in this Agreement.
Consequently, immediately after the Closing, Orgenesis Parent and Investor will
own all of the outstanding equity interests of the Company.

The Parties shall treat the purchase of the Company Preferred Stock and the
Reorganization as part of the same plan of reorganization pursuant to Section
351 of the Code.

AGREEMENT

Now, therefore, in consideration of the premises and the mutual promises herein
made, and in consideration of the representations, warranties, covenants and
other valuable consideration herein contained, the receipt and sufficiency of
which are hereby acknowledged, the Parties agree as follows:

ARTICLE 1

PURCHASE AND SALE OF COMPANY PREFERRED STOCK

1.1       Basic Transaction. In accordance with the terms and upon the
conditions of this Agreement and concurrently with the Reorganization, at the
Closing the Company shall issue, and Investor shall purchase, 378,000 shares of
Series A Preferred Stock of the Company, par value $0.0001 per share (the
“Company Preferred Stock”) to Investor, free and clear of all Liens, such shares
representing 37.8% of the share capital of the Company on a fully diluted basis
as of the Closing Date.     

--------------------------------------------------------------------------------

1.2       Purchase Price. The purchase price for the Company Preferred Stock
(the “Purchase Price”) shall consist of:

(a)       the Cash Payment, subject to adjustment as provided in this Article 1;
plus

(b)       the Future Payments (if any), to the extent payable in accordance with
Section 1.4(c).

1.3       Estimated Cash Payment. Attached hereto as Schedule 1.3 is a
certificate signed by an officer of Orgenesis Parent which (a) attaches a
balance sheet of the Company and (b) sets forth Orgenesis Parent’s best estimate
of the Debt Amount, the Working Capital and Working Capital Deficit, if any, and
the Cash Shortfall, if any, in each case as of the Closing Date and, based on
such estimates, the Cash Payment (the “Estimated Cash Payment”), and as of the
date hereof Orgenesis Parent has delivered to Investor all records and work
papers as requested by Investor and reasonably necessary to compute and verify
the information set forth in such certificate, all of which must be reasonably
acceptable to Investor.

1.4       Payment and Delivery of Purchase Price.

(a)       Closing Payments. At the Closing, Investor shall:

(i)       pay the Estimated Cash Payment to the Company; and

(ii)       pay the Debt Amount set forth on Schedule 1.4(a)(ii) pursuant to the
payoff letters delivered by Orgenesis Parent to Investor pursuant to Section
5.1(i).

(b)       Cash Payment Adjustment. Within five (5) Business Days after the Cash
Payment becomes final and binding in accordance with Section 1.5, if ninety-five
percent (95%) of the Estimated Cash Payment exceeds the Final Cash Payment (the
amount of such excess, the “Cash Payment Shortfall”), then Orgenesis Parent
shall pay an amount equal to the Cash Payment Shortfall to the Company in cash.

(c)       Future Payments. Within ten (10) days after the Future Payments become
final and binding in accordance with Section 1.7, Investor shall pay such Future
Payments, if any, to the Company.

(d)       Payments. All payments to the Company pursuant to this Section 1.4
shall be made by wire transfer of immediately available funds to an account
designated by the Company in writing.

(e)       Withholding. The Parties and any other applicable withholding agent of
Investor will be entitled to deduct and withhold from any amounts payable
pursuant to or contemplated by this Agreement any Taxes required to be deducted
and withheld under the Code or any applicable Law, and, to the extent that any
amounts are so deducted or withheld, such amounts will be treated for all
purposes of this Agreement as having been paid to the Person in respect of which
such deduction and withholding was made.

-2-

--------------------------------------------------------------------------------

1.5       Cash Payment Determination. Within ninety (90) days after the Closing
Date, the Company shall prepare and deliver to the Investor a statement setting
forth the Company’s calculation of the Debt Amount, the Working Capital and
Working Capital Deficit, if any, and the Cash Shortfall, if any, in each case as
of the Closing Date and, based on such calculations, the Cash Payment (the
“Closing Statement”). If the Investor has any objections to the Closing
Statement prepared by the Company based on the contention that such Closing
Statement was not prepared in accordance with the terms of the Agreement, then
the Investor will deliver a detailed written statement (the “Objections
Statement”) describing (a) which items on the Closing Statement have not been
prepared in accordance with this Agreement, (b) the basis for the Investor’s
disagreement with the calculation of such items and (c) the Investor’s proposed
dollar amount for each item in dispute, to the Company within thirty (30) days
after delivery of the Closing Statement. If the Investor fails to deliver an
Objections Statement within such thirty (30) day period, then the Closing
Statement shall become final and binding on all Parties. The Investor and the
Company shall be deemed to have agreed with all amounts and items contained or
reflected in the Closing Statement to the extent such amounts or items are not
disputed in the Objections Statement. If the Investor delivers an Objections
Statement within such thirty (30) day period, then the Investor and the Company
will use commercially reasonable efforts to resolve any such disputes, but if a
final resolution is not obtained within thirty (30) days after the Investor has
submitted any Objections Statements, any remaining matters which are in dispute
will be resolved by BDO USA, LLP (the “Accountants”). The Accountants will
prepare and deliver a written report to the Investor and the Company and will
submit a proposed resolution of such unresolved disputes promptly, but in any
event within thirty (30) days after the dispute is submitted to the Accountants.
The Accountants’ determination of such unresolved disputes shall be final and
binding upon all Parties and not subject to review by a court or other tribunal;
provided, however, that no such determination shall be any more favorable to the
Company than is set forth in the Closing Statement or any more favorable to the
Investor than is proposed in the Objections Statement. The costs, expenses and
fees of the Accountants shall be borne by the Party whose calculation of the
Cash Payment has the greatest difference from the Final Cash Payment as
determined by the Accountants under this Section 1.5; otherwise, such costs,
fees and expenses shall be borne equally by the Investor, on the one hand, and
the Company, on the other hand. The final Closing Statement, however determined
pursuant to this Section 1.5, will produce the Working Capital Deficit, if any,
the Cash Shortfall, if any, and the Debt Amount to be used to determine the
final Cash Payment (the “Final Cash Payment”).

1.6       Calculation of Future Payments.

(a)       If, during any twelve month period ending on or prior to December 31,
2018 (the “First Measurement Period”), the Company and its Subsidiaries generate
Net Revenue equal to or greater than €14,100,000 and EBITDA equal to or greater
than €1,800,000 (collectively, both such Net Revenue and EBITDA targets are the
“First Milestones”), and the shareholders of Orgenesis Parent have approved the
Stockholders’ Agreement Terms prior to December 31, 2018 in accordance with Law
and in a manner that will ensure that Investor is able to exercise its rights
under the Stockholders’ Agreement without any further action or approval by
Investor, Orgenesis Parent, the shareholders of Orgenesis Parent, or any other
Person (collectively, “Proper Approval”, and the act of providing such Proper
Approval shall be referred to as “Properly Approved”), then Investor shall make
a payment to the Company equal to $6,600,000 (subject to potential adjustment in
accordance with Section 1.6(d), the “First Future Payment”) within ten (10) days
from the date such First Future Payment becomes final and binding in accordance
with Section 1.7. For the avoidance of doubt, if (i) the Company and its
Subsidiaries fail to reach either of the First Milestones, or (ii) the
shareholders of Orgenesis Parent have not Properly Approved the Stockholders’
Agreement Terms prior to December 31, 2018, then the First Future Payment shall
be zero (0); provided, that if both of the First Milestones have been reached
but the shareholders of Orgenesis Parent have not Properly Approved the
Stockholders’ Agreement Terms prior to December 31, 2018, if at any time prior
to December 31, 2019 the shareholders of Orgenesis Parent do Properly Approve
the Stockholders’ Agreement Terms, then the First Future Payment shall become
payable at that time. For the sake of clarity, the terms “Proper Approval” and
“Properly Approved” shall not include any secondary or additional approval that
may be required after the Proper Approval has been obtained (and if such Proper
Approval has been obtained, any secondary or additional approval that may
subsequently be required shall not cause the Stockholders’ Agreement Terms to be
deemed not Properly Approved by the shareholders of Orgenesis) and the First
Future Payment and the Second Future Payment are not, and shall not, be
conditioned upon receiving any such secondary or additional approval of the
Stockholders’ Agreement Terms from the shareholders of Orgenesis Parent as may
be required by Law at a later date.

-3-

--------------------------------------------------------------------------------

Notwithstanding the foregoing, in the event that (a) the Company and its
Subsidiaries fail to reach either or both of the EBITDA or Net Revenue First
Milestones during the First Measurement Period (with such shortfalls being
referred to as a “First Period EBITDA Shortfall” or a “First Period Net Revenue
Shortfall”, as applicable), and (b) the Company and its Subsidiaries achieves
both the EBITDA and the Net Revenue Second Milestones during the Second
Measurement Period, and (c) to the extent there was a First Period EBITDA
Shortfall the Company and its Subsidiaries generate EBITDA during the Second
Measurement Period that exceeds the EBITDA Second Milestone by an amount that is
equal to, or greater than, such First Period EBITDA Shortfall and (d) to the
extent there was a First Period Net Revenue Shortfall the Company and its
Subsidiaries generate Net Revenue during the Second Measurement Period that
exceeds the Net Revenue Second Milestone by an amount that is equal to, or
greater than, such Net Revenue Shortfall, then (if the shareholders of Orgenesis
Parent have Properly Approved the Stockholders’ Agreement Terms prior to
December 31, 2019) the First Future Payment shall become payable at that time.

(b)       If, during any twelve month period ending on or prior to December 31,
2019 (the “Second Measurement Period”), the Company and its Subsidiaries
generate Net Revenue equal to or greater than €19,100,000 and EBITDA equal to or
greater than €3,900,000 (collectively, both such Net Revenue and EBITDA targets
are the “Second Milestones”), and the shareholders of Orgenesis Parent have
Properly Approved the Stockholders’ Agreement Terms, then Investor shall make a
payment to the Company equal to $6,600,000 (subject to potential adjustment in
accordance with Section 1.6(d), the “Second Future Payment”) within ten (10)
days from the date such Second Future Payment becomes final and binding in
accordance with Section 1.7. For the avoidance of doubt, if (i) Net Revenue
generated by the Company and its Subsidiaries during the Second Measurement
Period is less than €19,100,000, or (ii) EBITDA generated by the Company and its
Subsidiaries during the Second Measurement Period is less than €3,900,000, or
(iii) the shareholders of Orgenesis Parent have not Properly Approved the
Stockholders’ Agreement Terms prior to the end of the Second Measurement Period,
then the Second Future Payment shall be zero (0).

-4-

--------------------------------------------------------------------------------

(c)       In the event Orgenesis Parent fails to obtain Proper Approval of the
Stockholders’ Agreement Terms in accordance with Nevada law on or before
December 31, 2019, the Parties agree that Orgenesis Parent shall not be entitled
to the First Future Payment or the Second Future Payment and such Future
Payments shall be zero (0).

(d)       The Investor may, in its sole discretion and at any time, regardless
of whether the conditions required for payment of the First Future Payment
and/or the Second Future Payment as set forth in Sections 1.6(a) and 1.6(b) have
been achieved, choose to pay all or a portion of the First Future Payment or the
Second Future Payment to the Company; provided, that in the event the Investor
does make such a payment to the Company, the amount of any required unpaid
Future Payments shall be reduced by an amount equal to such payment (beginning
first with reduction of the Second Future Payment and after the Second Future
Payment has been reduced to zero (0), then reduction of the First Future
Payment). For example, if the Investor makes a payment to the Company pursuant
to this Section 1.6(d) in an amount equal to $1,000,000 and the conditions set
forth in Section 1.6(b) are achieved such that the Second Future Payment becomes
payable, then the Second Future Payment that would be payable in such event
would be equal to $5,600,000.

1.7       Determination of Future Payments. Within one hundred twenty (120) days
after the end of each of the First Measurement Period and the Second Measurement
Period, the Company shall prepare and deliver to the Investor a report (each, a
“Future Payment Report”) containing the unaudited financial statements of the
Company and its Subsidiaries on a consolidated basis for the applicable
Measurement Period and setting forth the Company’s calculation of Net Revenue
and EBITDA generated by the Company and its Subsidiaries during such Measurement
Period and the resulting First Future Payment or Second Future Payment, as
applicable. If the Investor has any objections to the calculation of Net Revenue
or EBITDA generated by the Company and its Subsidiaries during the applicable
Measurement Period and the resulting First Future Payment or Second Future
Payment prepared by the Company, then the Investor will deliver a detailed
written statement (each, a “Future Payment Objections Statement”) describing its
objections to the Company within thirty (30) days after delivery of the
applicable Future Payment Report. If the Investor fails to deliver the
applicable Future Payment Objections Statement within such thirty (30) day
period, then the calculation of Net Revenue and EBITDA generated by the Company
and its Subsidiaries during the applicable Measurement Period and the resulting
applicable Future Payment set forth in the applicable Future Payment Report
shall become final and binding on all Parties. If the Investor delivers the
applicable Future Payment Objections Statement within such thirty (30) day
period, then the Investor and the Company will use commercially reasonable
efforts to resolve any such disputes, but if a final resolution is not obtained
within thirty (30) days after the Investor has submitted the applicable Future
Payment Objections Statement, any remaining matters which are in dispute will be
resolved by the Accountants. The Accountants will prepare and deliver a written
report to the Company and the Investor and will submit a resolution of such
unresolved disputes promptly, but in any event within thirty (30) days after the
dispute is submitted to the Accountants. The Accountants’ determination of such
unresolved disputes shall be final and binding upon all Parties; provided,
however, that no such determination shall be any more favorable to the Company
than is set forth in the applicable Future Payment Report or any more favorable
to the Investor than is proposed in the applicable Future Payment Objections
Statement. The costs, expenses and fees of the Accountants shall be borne by the
Party whose calculation of the First Future Payment or Second Future Payment, as
applicable, has the greatest difference from the final First Future Payment or
Second Future Payment, as applicable, as determined by the Accountants under
this Section 1.7; otherwise, such costs, fees and expenses shall be borne
equally by the Investor, on the one hand, and the Company, on the other hand.
Upon the First Future Payment and the Second Future Payment, as applicable,
becoming final and binding in accordance with this Section 1.7, the Investor
shall pay such First Future Payment (if any) and such Second Future Payment (if
any), as applicable, to the Company in accordance with Section 1.4(c).

-5-

--------------------------------------------------------------------------------

1.8       Calculations. All calculations of Working Capital, Net Income, EBITDA
and Net Revenue under this Agreement, whether estimates or otherwise, shall be
determined in accordance with GAAP except as otherwise provided in the
definitions of Working Capital, Net Income, EBITDA and Net Revenue and as set
forth on Schedule 1.8.

1.9       Closing. The closing of the transactions contemplated by this
Agreement (the “Closing”) shall take place simultaneously on the date the
Reorganization is complete, all deliverables set forth in Sections 5.1 and 5.2
are provided by the Parties, and payment of the Estimated Cash Payment is made
by the Investor to the Company pursuant to the terms of this Agreement on the
date of this Agreement (the “Closing Date”). The Parties may execute this
Agreement electronically by the mutual exchange of facsimile or portable
document format (.PDF) signatures on the Closing Date. All transactions
contemplated herein to occur on and as of the Closing Date shall be deemed to
have occurred simultaneously and to be effective as of 12:01 a.m. Chicago time
on such date.

1.10       Israel Sub and South Korea Sub. In the event that the Company does
not own one hundred percent (100%) of the equity interests of (a) the South
Korea Sub and (b) the Israel Sub on or prior to the one (1) year anniversary of
the Closing Date, (i) Orgenesis Parent shall, during the period that the Company
owns equity interests of the South Korea Sub and the Israel Sub, as applicable,
pay to the Company in immediately available funds an amount equal to any portion
of any dividend or distribution paid by the South Korea Sub or the Israel Sub
that the Company does not receive due to the Company not having ownership of one
hundred percent (100%) of the equity interests of the South Korea Sub and the
Israel Sub, as applicable and (ii) upon a Sale of the Company (as defined in the
Stockholders’ Agreement) or any sale or transfer of equity interests of the
South Korea Sub or the Israel Sub, Investor shall receive proceeds as a result
of such transaction (the “Subsidiary Proceeds”) in an amount equal to the
product of (x) the value of the equity interests of the South Korea Sub or the
Israel Sub, as applicable, that are not owned by the Company multiplied by (y)
the percentage representing Investor’s ownership of the total share capital of
the Company on a fully diluted basis as of the time of such transaction, and the
amount of such Subsidiary Proceeds shall be deducted from the proceeds that
Orgenesis Parent is entitled to receive as a result of such transaction.

-6-

--------------------------------------------------------------------------------

ARTICLE 2

REPRESENTATIONS AND WARRANTIES CONCERNING TRANSACTION

2.1       Representations and Warranties of Orgenesis Parent. Orgenesis Parent,
on behalf of itself only, represents and warrants to Investor that the
statements contained in this Section 2.1 are correct and complete as of the
Closing Date, except as set forth in the corresponding section of the Disclosure
Schedule. The Parties hereby agree that any items, references or disclosures
made in the Disclosure Schedule shall be subject to Section 9.15.

(a)       Authorization of Transaction. Orgenesis Parent is duly formed, validly
existing and in good standing under the Laws of the State of Nevada. Orgenesis
Parent has full power, authority and legal capacity to execute and deliver this
Agreement and the Ancillary Agreements to which Orgenesis Parent is a party and
to perform Orgenesis Parent’s obligations hereunder and thereunder and to
complete the Reorganization concurrently with the investment contemplated by
this Agreement. The execution and delivery by Orgenesis Parent of this Agreement
and the Ancillary Agreements to which Orgenesis Parent is a party and the
completion of the Transactions have been duly approved by all requisite action
of Orgenesis Parent. Assuming the due authorization, execution and delivery of
this Agreement and the Ancillary Agreements by the other parties thereto, this
Agreement and each Ancillary Agreement to which Orgenesis Parent is a party
constitute the valid and legally binding obligation of Orgenesis Parent,
enforceable against Orgenesis Parent in accordance with their terms, except as
such enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium and similar laws affecting creditors generally and by the
availability of equitable remedies. Except as set forth on Section 2.1(a) of the
Disclosure Schedule, Orgenesis Parent is not required to give any notice to,
make any filing with, or obtain any Consent of any Governmental Body or any
other Person in connection with the consummation of the Transactions.

(b)       Non-contravention. Except as set forth in Section 2.1(b) of the
Disclosure Schedule, the execution and the delivery of this Agreement and the
Ancillary Agreements to which Orgenesis Parent is a party, and the consummation
of the Transactions, will not (i) violate or conflict with any Law or Order to
which Orgenesis Parent is subject, (ii) conflict with, result in a breach of,
constitute a default under, result in the acceleration of, create in any party
the right to accelerate, terminate, modify, or cancel, or require any notice or
Consent under any Contract to which Orgenesis Parent is a party or by which
Orgenesis Parent or any of its Subsidiaries is bound or to which any of
Orgenesis Parent’s or assets is subject, (iii) result in the imposition or
creation of a Lien upon or with respect to the Company Preferred Stock or any
asset of Orgenesis Parent, or (iv) violate any provision of the Organizational
Documents of Orgenesis Parent.

(c)       Brokers’ Fees. Orgenesis Parent has no liability or obligation to pay
any fees or commissions to any broker, finder, or agent with respect to this
Agreement or any Ancillary Agreement or the Transactions.

(d)       Company Securities. At the Closing, the Company will issue the Company
Preferred Stock to Investor, free and clear of any Liens. Neither Orgenesis
Parent nor the Company is a party to, and the Company Securities are not subject
to, any option, warrant, purchase right or other Contract or commitment that
could require the Company or Orgenesis Parent to sell, transfer, or otherwise
dispose of any Company Securities or any other equity interests of the Company
(other than this Agreement). Other than as set forth in the Stockholders’
Agreement, neither Orgenesis Parent nor the Company is a party to any voting
trust, proxy or other Contract with respect to the voting of any Company
Securities or any other equity interests of the Company.

-7-

--------------------------------------------------------------------------------

(e)       Litigation. Orgenesis Parent is not engaged in or a party to or, to
the Knowledge of Orgenesis Parent, threatened with any complaint, charge,
Proceeding, Order or other process or procedure for settling disputes or
disagreements with respect to the Company or any of its Subsidiaries or the
Transactions, and Orgenesis Parent has not received written or, to the Knowledge
of Orgenesis Parent, oral notice of a claim or dispute that is reasonably likely
to result in any such complaint, charge, Proceeding, Order or other process or
procedure for settling disputes or disagreements with respect to the Company or
any of its Subsidiaries or the Transactions.

(f)       Reorganization. Orgenesis Parent has full power, authority and legal
capacity to execute the documents and consummate the transactions necessary to
effectuate the Reorganization. The execution of the documents and consummation
of the transactions necessary to effectuate the Reorganization have been duly
approved by all requisite action of Orgenesis Parent. All assets (tangible and
intangible), properties and rights owned or developed, in whole or in part, by
Orgenesis Parent in connection with the operation of the Business or owned or
licensed by Orgenesis Parent and used in the operation of the Business any time
during the twelve (12) months prior to Closing, have been properly transferred,
at Closing and concurrently with the investment contemplated by this Agreement,
free and clear of all Liens to the Company and its Subsidiaries as a result of
the Reorganization.

(g)       Subsidiaries. Orgenesis Parent represents that each of its applicable
Subsidiaries has taken the necessary actions (including the execution and
delivery of all necessary documents and agreements), and received the necessary
approvals, required to consummate the Transactions (including the
Reorganization) and that such actions and the consummation of the Transactions
will not (i) violate or conflict with any Law or Order to which any of the
Subsidiaries of Orgenesis Parent is subject, (ii) conflict with, result in a
breach of, constitute a default under, result in the acceleration of, create in
any party the right to accelerate, terminate, modify, or cancel, or require any
notice or Consent under any Contract to which any such Subsidiary is a party or
by which any such Subsidiary is bound or to which any of their assets is
subject, (iii) result in the imposition or creation of a Lien upon or with
respect to any asset of any such Subsidiary, or (iv) violate any provision of
the Organizational Documents of any such Subsidiary. All assets (tangible and
intangible), properties and rights owned, licensed or developed, in whole or in
part, by any of the Subsidiaries of Orgenesis Parent that are required to
operate the Business or used in the operation of the Business any time during
the twelve (12) months prior to Closing, have been properly transferred free and
clear of all Liens to the Company or one of its Subsidiaries as a result of the
Reorganization.

2.2       Representations and Warranties of Investor. Investor represents and
warrants to the Company and Orgenesis Parent that the statements contained in
this Section 2.2 are correct and complete as of the Closing Date.

-8-

--------------------------------------------------------------------------------

(a)       Organization of Investor. Investor is a limited liability company duly
formed, validly existing and in good standing under the Laws of the State of
Delaware.

(b)       Authorization of Transaction. Investor has full power and authority to
execute and deliver this Agreement and the Ancillary Agreements to which
Investor is a party and to perform Investor’s obligations hereunder and
thereunder. The execution and delivery by Investor of this Agreement and the
Ancillary Agreements to which Investor is a party and the performance by
Investor of the Transactions have been duly approved by all requisite entity
level action of Investor. Assuming the due authorization, execution and delivery
of this Agreement and the Ancillary Agreements by the other parties thereto,
this Agreement and each Ancillary Agreement to which Investor is a party
constitute the valid and legally binding obligation of Investor, enforceable
against Investor in accordance with their terms, except as such enforceability
may be limited by bankruptcy, insolvency, reorganization, moratorium and similar
laws affecting creditors generally and by the availability of equitable
remedies. Investor is not required to give any notice to, make any filing with,
or obtain any Consent of any Governmental Body or any other Person in order to
consummate the Transactions.

(c)       Non-contravention. Neither the execution and the delivery of this
Agreement nor the Ancillary Agreements to which Investor is a party, nor the
consummation of the Transactions, will (i) violate or conflict with any Law or
Order to which Investor is subject, (ii) violate any provision of the
Organizational Documents of Investor or (iii) conflict with, result in a breach
of, constitute a default under, result in the acceleration of, create in any
party the right to accelerate, terminate, modify, or cancel, or require any
notice or Consent under any Contract to which Investor is a party or by which it
is bound or to which any of its assets is subject.

(d)       Brokers’ Fees. Investor does not have any liability or obligation to
pay any fees or commissions to any broker, finder or agent with respect to the
Transactions for which Orgenesis Parent or the Company could become liable or
obligated.

(e)       Investment. Investor is not acquiring the Company Preferred Stock with
a view to or for sale in connection with any distribution thereof within the
meaning of the Securities Act.

(f)       Accredited Investor Status; Investment Experience. Investor is an
“accredited investor” as that term is defined in Rule 501(a) of Regulation D
promulgated under the Securities Act. The Investor has such knowledge and
experience in financial and business matters such that the Investor is capable
of evaluating the merits and risks of an investment in the Company Preferred
Stock, or has consulted with advisors who possess such knowledge and experience.
The Investor is able to bear the economic risk and a complete loss of its
investment in the Company for an indefinite period of time.

(g)       Reliance on Exemptions. Investor understands that the Company
Preferred Stock and any other capital stock into which such Company Preferred
Stock is convertible (collectively, the “Securities”) are being offered and sold
to it in reliance on specific exemptions from the registration requirements of
United States federal and state securities laws and that the Company and
Orgenesis Parent are relying in part upon the truth and accuracy of, and
Investor’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of Investor set forth herein in order to
determine the availability of such exemptions and the eligibility of such
Investor to acquire the Securities.

-9-

--------------------------------------------------------------------------------

(h)       Information. Investor acknowledges that it has received all of the
information it considers necessary or appropriate for deciding whether to
acquire the Securities. Investor and its advisors, if any, have been afforded
the opportunity to ask questions of the Company.

(i)       No Government Review. Investor understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.

(j)       Transfer or Resale. Investor understands that: (i) the Securities have
not been and may not being registered under the Securities Act or any state
securities laws, and may not be offered for sale, sold, assigned or transferred
unless (A) subsequently registered thereunder, (B) Investor shall have delivered
to the Company (if requested by the Company) an opinion of counsel, in a form
reasonably acceptable to the Company, to the effect that such Securities to be
sold, assigned or transferred may be sold, assigned or transferred pursuant to
an exemption from such registration, or (C) Investor provides the Company with
reasonable assurance that such Securities can be sold, assigned or transferred
pursuant to Rule 144 or Rule 144A promulgated under the Securities Act (or a
successor rule thereto) (collectively, “Rule 144”); (ii) any sale of the
Securities made in reliance on Rule 144 may be made only in accordance with the
terms of Rule 144, and further, if Rule 144 is not applicable, any resale of the
Securities under circumstances in which the seller (or the Person through whom
the sale is made) may be deemed to be an underwriter (as that term is defined in
the Securities Act) may require compliance with some other exemption under the
Securities Act or the rules and regulations of the U.S. Securities and Exchange
Commission promulgated thereunder; and (iii) except as set forth in the
Stockholders’ Agreement, neither the Company nor any other Person is under any
obligation to register the Securities under the Securities Act or any state
securities laws or to comply with the terms and conditions of any exemption
thereunder unless otherwise agreed to by the Company and Investor.

(k)       Investor (i) shall treat the purchase of the Company Preferred Stock
and the Reorganization as part of a plan of reorganization pursuant to Section
351 of the Code (the “Tax Treatment”); and (ii) will, and will cause its
Affiliates to, prepare and file all applicable Tax Returns required to be filed
by Investor or its Affiliates with any Governmental Authority in any manner
consistent with the Tax Treatment and to take no position inconsistent with the
Tax Treatment in any applicable Tax Return or in any proceeding before any
Governmental Authority, unless otherwise required by applicable Law.

(l)       There is no Contract of Investor to (i) dispose of the Company
Preferred Stock issued pursuant to this Agreement, (ii) require the Company to
redeem any of the Company Preferred Stock held by Investor (other than pursuant
to the redemption rights set forth in the Stockholders’ Agreement and the
Company’s Certificate of Incorporation), or (iii) require the Company to issue
to Investor any stock of the Company for services rendered to, or for the
benefit of, the Company in connection with the proposed transaction.

-10-

--------------------------------------------------------------------------------

Nothing contained in this Section 2.2, nor any breach by Investor of any of its
representations contained in this Section 2.2, shall limit, modify, amend or
affect in any way Investor’s right (i) to rely on the representations and
warranties contained in this Agreement or (ii) to receive indemnification from
Orgenesis Parent in connection with any breach of any representations and
warranties contained in this Agreement. For the sake of clarity, nothing in this
paragraph shall derogate from, or limit, any of the restrictions, exclusions or
limitations to Investor’s right to receive indemnification from Orgenesis Parent
set forth in Section 4.10, Article 6 and Section 9.15.

ARTICLE 3

REPRESENTATIONS AND WARRANTIES CONCERNING THE COMPANY AND ITS SUBSIDIARIES

The Company represents and warrants to Investor that the statements contained in
this Article 3 are correct and complete as of the Closing Date, except as set
forth in the corresponding section of the Disclosure Schedule.

3.1       Organization, Qualification, and Power. Section 3.1(a) of the
Disclosure Schedule sets forth the jurisdiction of incorporation or formation of
the Company and each of its Subsidiaries and each state or other jurisdiction in
which the Company and each of its Subsidiaries is licensed or qualified to do
business. The Company and each of its Subsidiaries are duly organized, validly
existing and in good standing under the Laws of their respective jurisdictions
of incorporation or formation. The Company and each of its Subsidiaries are duly
authorized to conduct their business and are in good standing under the Laws of
each jurisdiction where such qualification is required. The Company and each of
its Subsidiaries have full power and authority and all Permits necessary to
carry on the businesses in which they are engaged and to own, lease and use the
properties owned, leased and used by them. Section 3.1(b) of the Disclosure
Schedule lists the board of directors, managers, management board and officers,
as the case may be, of the Company and each of its Subsidiaries. The Company has
delivered to Investor correct and complete copies of the Organizational
Documents, the minute book and equity interest record books for the Company and
each of its Subsidiaries, each of which is correct and complete. Neither the
Company nor any of its Subsidiaries is in default under or in violation of any
provision of their Organizational Documents.

3.2       Authorization of Transaction. The Company and each of its Subsidiaries
has full power, authority and legal capacity to execute and deliver the
Agreement and the Ancillary Agreements to which it is a party and to perform its
obligations hereunder and thereunder and to complete the Reorganization. The
execution and delivery by the Company and its Subsidiaries of the Agreement and
the Ancillary Agreements to which it is a party and the performance by the
Company and its Subsidiaries of the Transactions have been duly approved by all
requisite entity level action of the Company and its Subsidiaries. Assuming the
due authorization, execution and delivery of this Agreement and the Ancillary
Agreements by the other parties thereto, this Agreement and each Ancillary
Agreement to which the Company and its Subsidiaries are a party constitute the
valid and legally binding obligation of the Company and such Subsidiaries (as
the case may be), enforceable against the Company and such Subsidiaries (as the
case may be) in accordance with their terms, except as such enforceability may
be limited by bankruptcy, insolvency, reorganization, moratorium and similar
laws affecting creditors generally and by the availability of equitable
remedies. Except as set forth on Section 3.2 of the Disclosure Schedule, neither
the Company nor any of its Subsidiaries is required to give any notice to, make
any filing with, or obtain any Consent of any Governmental Body or any other
Person in connection with the consummation of the Transactions.

-11-

--------------------------------------------------------------------------------

3.3       Capitalization and Subsidiaries.

(a)       622,000 shares of Common Stock of the Company, par value $0.0001 per
share (the “Company Common Stock”) are owned beneficially and of record by
Orgenesis Parent and Orgenesis Parent has good and indefeasible title to all of
the Company Common Stock free and clear of all Liens. Upon the Closing, (i) the
Company Preferred Stock shall be owned beneficially and of record by Investor,
(ii) the Company Common Stock and the Company Preferred Stock (collectively, the
“Company Securities”) shall represent one hundred percent (100%) of the
outstanding equity or other ownership interests in the Company, and (iii) all of
the Company Securities shall have been duly authorized, validly issued, fully
paid, and shall be non-assessable and shall have been issued without violation
of any preemptive right or other right to purchase. There are no outstanding
securities convertible or exchangeable into equity or other ownership interests
of the Company, and other than as set forth in the Stockholders’ Agreement,
there are no options, warrants, purchase rights, subscription rights, conversion
rights, exchange rights, calls, puts, rights of first refusal or other Contracts
that could require the Company to issue, sell or otherwise cause to become
outstanding or to acquire, repurchase or redeem equity or other ownership
interests in the Company. There are no outstanding or authorized equity
appreciation, phantom equity, profit participation or similar rights with
respect to the Company. Other than as set forth in the Stockholders’ Agreement,
there are no voting trusts, proxies or other Contracts with respect to the
voting of the equity or other ownership interests of the Company. Upon the
Closing, the Company Preferred Stock will be delivered to Investor free and
clear of all Liens, and Investor will have good and marketable title to the
Company Preferred Stock.

(b)       All of the Subsidiaries, direct and indirect, of the Company are
listed in Section 3.3(b)(i) of the Disclosure Schedule. Section 3.3(b)(i) of the
Disclosure Schedule lists the entire authorized stock, equity or other ownership
interests of each such Subsidiary and the record and beneficial owner of such
stock, equity or other ownership interests, all of which have been duly
authorized, are validly issued, fully paid and non-assessable and have been
issued without violation of any preemptive right or other right to purchase. The
Company owns, directly or indirectly, all of the stock, equity or other
ownership interests of the Subsidiaries listed in Section 3.3(b)(i) of the
Disclosure Schedule, free and clear of all Liens except as set forth in Schedule
3.3(b)(i) of the Disclosure Schedule. There are no outstanding securities
convertible or exchangeable into stock, equity or other ownership interests of
any such Subsidiary, and there are no options, warrants, purchase rights,
subscription rights, conversion rights, exchange rights, calls, puts, rights of
first refusal or other Contracts that could require any such Subsidiary to
issue, sell or otherwise cause to become outstanding or to acquire, repurchase
or redeem stock, equity or other ownership interests in any such Subsidiary.
There are no outstanding or authorized equity appreciation, phantom
appreciation, profit participation or similar rights with respect to any
Subsidiary required to be listed on Section 3.3(b)(i) of the Disclosure
Schedule. There are no voting trusts, proxies or other Contracts with respect to
the voting of the stock, equity or other ownership interests of any such
Subsidiary.

-12-

--------------------------------------------------------------------------------

(c)       Notwithstanding anything contained in this Agreement or in any section
of the Disclosure Schedule, within four (4) Business Days after the date hereof,
(i) the Company owns beneficially and of record free and clear of all Liens (A)
83.32% of the equity interests of MaSTherCell S.A., a company organized under
the laws of Belgium, (B) all of the equity interests of Cell Therapy Holding
S.A., a company organized under the laws of Belgium, (C) all of the equity
interests of Israel Sub and (D) all of the equity interests of South Korea Sub
other than the shares of South Korea Sub referenced in Section 3.3(b)(i) of the
Disclosure Schedule, (ii) the Company has the full and unrestricted right to
acquire all of the shares of South Korea Sub referenced in Section 3.3(b)(i) of
the Disclosure Schedule promptly after the Closing Date and any amounts payable
to or obligations owed to the holder of such shares in connection with the
acquisition of such shares shall be the sole responsibility of Orgenesis Parent,
(iii) there are no outstanding securities convertible or exchangeable into
stock, equity or other ownership interests of any of the Company’s Subsidiaries,
and there are no options, warrants, purchase rights, subscription rights,
conversion rights, exchange rights, calls, puts, rights of first refusal or
other Contracts that could require any such Subsidiary to issue, sell or
otherwise cause to become outstanding or to acquire, repurchase or redeem stock,
equity or other ownership interests in any such Subsidiary, (iv) there are no
amounts payable by the Company or any of its Subsidiaries to any former
equityholder of any Subsidiary of the Company in connection with (A) the
acquisition of equity interests from such former equityholder or (B) the
Reorganization, and (v) any amounts payable to any former equityholder of any
Subsidiary of the Company in connection with (A) the acquisition of equity
interests from such former equityholder or (B) the Reorganization are
obligations of Orgenesis Parent.

3.4       Non-contravention. Neither the execution and the delivery of this
Agreement and the Ancillary Agreements to which the Company or any of its
Subsidiaries is a party, nor the consummation of the Transactions, will (i)
violate or conflict with any Law or Order to which the Company or any of its
Subsidiaries is subject, (ii) violate or conflict with any provision of the
Organizational Documents of the Company or any of its Subsidiaries, or (iii)
conflict with, result in a breach of, constitute a default under, result in the
acceleration of, create in any party the right to accelerate, terminate, modify,
or cancel, or require any notice, Consent or payment under any Contract or
Permit to which the Company or any of its Subsidiaries is a party or by which it
is bound or to which any of its assets is subject (or result in the imposition
or creation of any Lien upon or with respect to any of its assets).

3.5       Brokers’ Fees. Except as set forth on Section 3.5 of the Disclosure
Schedule, neither the Company nor any of its Subsidiaries has any liability or
obligation to pay any fees or commissions to any broker, finder, or agent with
respect to the Transactions.

3.6       Assets.

(a)       The Company and its Subsidiaries have good and marketable title to, or
a valid leasehold interest or license in, all of the assets (tangible and
intangible), properties and rights used in the operation of the Business or
developed for use, in whole or in part, in connection with the Business, free
and clear of all Liens, except for Permitted Liens. The assets, properties and
rights owned by the Company and its Subsidiaries are all the assets, properties
and rights necessary to operate the Businesses, consistent with past practice.

-13-

--------------------------------------------------------------------------------

(b)       The buildings, machinery, equipment and other tangible assets that the
Company and its Subsidiaries own and lease are free from material defects
(patent and latent), have been maintained in all material respects in accordance
with normal industry practice, are in good operating condition and repair
(subject to normal wear and tear) and are suitable for the purposes for which
they are presently used. None of the personal or moveable property owned or
leased by the Company or any of its Subsidiaries is located at any facility
other than the Leased Real Property.

3.7       Financial Statements; Interim Conduct.

(a)       Attached to Section 3.7(a)(i) of the Disclosure Schedule are correct
and complete copies of the following financial statements of the Company and its
Subsidiaries (collectively, the “Financial Statements”): (i) unaudited
consolidated balance sheets, statements of income, equityholders’ equity and
cash flows as of and for the fiscal years ended November 31, 2015 and November
31, 2016 (the “Most Recent Fiscal Year End”) after giving pro forma effect to
the Reorganization; (ii) unaudited consolidated balance sheets, statements of
income, equityholders’ equity and cash flows (the “Most Recent Financial
Statements”) as of and for the fiscal year ended November 30, 2017 and as of and
for the three (3) month period ended February 28, 2018 (the “Most Recent Fiscal
Month End”) after giving pro forma effect to the Reorganization, and (iii)
unaudited balance sheets, statements of income, equityholders’ equity and cash
flows as of and for the year to date period ended April 30, 2018 for MaSTherCell
S.A. only. The Financial Statements are correct and complete and consistent with
the books and records of the Company and its Subsidiaries (which are in turn
correct and complete), have been prepared in accordance with GAAP consistently
applied, do not reflect any revenue or assets other than those used in the
Business, and present fairly in all material respects the financial condition,
results of operation, changes in equity and cash flow of the Company and its
Subsidiaries as of and for their respective dates and for the periods then
ending after giving effect to the Reorganization on a pro forma basis; provided,
however, that the Most Recent Financial Statements are subject to normal,
recurring year-end adjustments and lack notes (none of which will be material
individually or in the aggregate). Section 3.7(a)(ii) of the Disclosure Schedule
sets forth (x) a schedule setting forth all pro forma adjustments made to the
Financial Statements in order to give pro forma effect to the Reorganization and
(y) a reasonably detailed description of all adjustments that were made to
Orgenesis Parent’s internal financial statements when preparing the Financial
Statements (including the amount of each such adjustment and the methodology
utilized in its determination). All adjustments set forth on Section 3.7(a)(ii)
of the Disclosure Schedule are reasonable and were prepared in good faith by
Orgenesis Parent. The Financial Statements do not reflect or include any
revenues other than revenue generated from the operation of the Business and do
not reflect or include any assets other than assets owned, at the time of
Closing, by the Company or its Subsidiaries and used in the Business. Section
3.7(a)(iii) of the Disclosure Schedule sets forth the budget for the Company and
its Subsidiaries for the three (3) month period ended May 31, 2018 and the
operations and performance of the Company and its Subsidiaries during such
period has been materially consistent with such budget.

-14-

--------------------------------------------------------------------------------

(b)       Since the Most Recent Fiscal Year End, the Business has been conducted
in the Ordinary Course of Business, and there has not been any Material Adverse
Effect and no event has occurred which could reasonably be expected to result in
a Material Adverse Effect. Except as set forth on Section 3.7(b) of the
Disclosure Schedule, since the Most Recent Fiscal Year End neither the Company,
nor any of its Subsidiaries, nor the Business has:

(i)       sold, leased, transferred or assigned any assets or property (tangible
or intangible) with a value in excess of $25,000 (or $100,000 in the aggregate),
other than sales of inventory in the Ordinary Course of Business;

(ii)       experienced any damage, destruction or loss (whether or not covered
by insurance) to its assets or property (tangible or intangible) in excess of
$25,000 (or $100,000 in the aggregate);

(iii)       accelerated, terminated, cancelled or allowed to expire any
Contract, which, if in existence on the date hereof, would be required to be
listed on Section 3.13 of the Disclosure Schedule or received notice from any
Person regarding the acceleration, termination, modification or cancellation of
a Contract required to be listed on Section 3.13 of the Disclosure Schedule;

(iv)      issued, created, incurred, assumed or guaranteed any Debt;

(v)       forgave, cancelled, compromised, waived or released any Debt owed to
it or any right or claim except for resolving its accounts receivable in the
Ordinary Course of Business;

(vi)       issued, sold or otherwise disposed of any of its equity or other
ownership interests, or granted any options, warrants or other rights to acquire
(including upon conversion, exchange or exercise) any of its equity or other
ownership interests or declared, set aside, made or paid any dividend or
distribution with respect to its equity or other ownership interests or
redeemed, purchased or otherwise acquired any equity or other ownership interest
or amended or made any change to any of its Organizational Documents or made any
other payment to its members or equityholders (or any Affiliates of such members
or equityholders);

(vii)       granted any increase in salary, wages or bonus or otherwise
increased the compensation or benefits payable or provided to any director,
manager, officer, employee, consultant, advisor or agent;

(viii)       engaged in any promotional, sales or discount or other activity
that has or could reasonably be expected to have the effect of accelerating
sales or receivables prior to the Closing that would otherwise be expected to
occur subsequent to the Closing;

(ix)       made any commitment outside of the Ordinary Course of Business or in
excess of $25,000 in the aggregate for capital expenditures to be paid after the
Closing or failed to incur capital expenditures in accordance with its capital
expense budget;

-15-

--------------------------------------------------------------------------------

(x)        incurred any material liability or obligation;

(xi)       instituted any material change in the conduct of their business or
any material change in its accounting practices or methods, cash management
practices or method of purchase, sale, lease, management, marketing, or
operation;

(xii)       taken or omitted to take any action which could be reasonably
anticipated to have a Material Adverse Effect;

(xiii)       made, changed or rescinded any Tax election, settled or compromised
any Tax liability, amended any Tax Return or took any position on any Tax
Return, took any action, omitted to take any action or entered into any other
transaction that would have the effect of materially increasing the Tax
liability or materially reducing any Tax assets of the Company in respect of any
taxable period ending after the Closing Date;

                (xiv)      collected its accounts receivable or paid any accrued
liabilities or accounts payable or prepaid any expenses or other items, in each
case other than in the Ordinary Course of Business;

(xv)       entered into any transaction with any Affiliate; and

(xvi)       agreed or committed to any of the foregoing.

(c)       All notes and accounts receivable reflected on the Most Recent
Financial Statements, and all accounts receivable of the Company and its
Subsidiaries and the Business generated since the Most Recent Fiscal Month End
(the “Receivables”), constitute bona fide receivables resulting from the sale of
inventory, services or other obligations in favor of the Company and its
Subsidiaries as to which full performance has been fully rendered, and are valid
and enforceable claims. The Receivables are not subject to any pending, or to
the Company’s Knowledge threatened, defense, counterclaim, right of offset,
returns, allowances or credits, except to the extent reserved in the final
calculation of Working Capital.

(d)       Except as otherwise set forth in Section 3.7(d) of the Disclosure
Schedule, all accounts payable of the Company and its Subsidiaries have either
been paid when due, are not yet due and payable in the Ordinary Course of
Business, or are being contested by the Company and its Subsidiaries in good
faith.     

(e)       The inventory of the Company and its Subsidiaries includes only items
sold by the Company and its Subsidiaries in the Ordinary Course of Business. The
inventory disposed of subsequent to the date of the Most Recent Fiscal Year End
has been disposed of only in the Ordinary Course of Business.

3.8        Undisclosed Liabilities. The Company and its Subsidiaries do not have
any, and to the Company’s Knowledge there is no basis for any, liability
(whether known or unknown, whether asserted or unasserted, whether absolute or
contingent, whether accrued or unaccrued, whether liquidated or unliquidated,
and whether due or to become due), except for liabilities that (a) are accrued
or reserved against in the Most Recent Financial Statements, (b) were incurred
subsequent to the Most Recent Fiscal Month End in the Ordinary Course of
Business, (c) result from the obligations of the Company under this Agreement or
the Ancillary Agreements, or (d) liabilities and obligations pursuant to any
Contract listed on Section 3.13 of the Disclosure Schedule or not required by
the terms of Section 3.13 to be listed on Section 3.13 of the Disclosure
Schedule, in either case which arose in the Ordinary Course of Business and did
not result from any default, tort, breach of contract or breach of warranty.

-16-

--------------------------------------------------------------------------------

3.9       Legal Compliance.

(a)       The Business and the Company and its Subsidiaries (and with respect to
the South Korean Sub, to the Company’s Knowledge), and their respective
predecessors and Affiliates, have complied and are currently in compliance with
all applicable Laws and Orders in all material respects as such relate to the
Business, and no Proceeding has been filed or commenced or, to the Knowledge of
the Company, threatened alleging any failure so to comply. Except as otherwise
set forth in Section 3.9 of the Disclosure Schedule, since January 1, 2014,
Orgenesis Parent, the Company and their Subsidiaries have not received any
notice or communication alleging any non-compliance of the foregoing.

(b)       Section 3.9(b) of the Disclosure Schedule sets forth a correct and
complete list of all Permits held by the Company and its Subsidiaries. Such
Permits (i) constitute all material Permits necessary for the operation of the
Business and (ii) are in full force and effect. No Proceeding is pending or, to
the Knowledge of the Company, threatened to revoke or limit any Permit.

(c)       Neither the Business, nor the Company, nor any of its Subsidiaries,
nor any of their officers, managers, equityholders, directors, agents, employees
or any other Persons acting on their behalf has (i) violated the U.S. Foreign
Corrupt Practices Act or any other applicable anti-bribery or anti-corruption
Law, (ii) authorized or made any illegal payment or provided any unlawful
compensation or gifts to any officer, employee or agent of any Governmental
Body, or any employee, customer or supplier of the Business or the Company or
any of its Subsidiaries, or (iii) accepted or received any unlawful
contributions, payments, expenditures or gifts; and no Proceeding has been filed
or commenced alleging any such contributions, payments, expenditures or gifts.

3.10       Tax Matters.

(a)       The Business and the Company and its Subsidiaries have filed with the
appropriate taxing authorities all income and other material Tax Returns that
they were required to file. All such Tax Returns are correct and complete in all
material respects. All Taxes due and owing by the Business and the Company and
its Subsidiaries (whether or not shown on any Tax Return) have been paid. The
Company and its Subsidiaries are not currently the beneficiary of any extension
of time within which to file any Tax Return or pay any Tax. There are no Liens
for Taxes (other than Taxes not yet due and payable) upon the Business or the
Company Securities or any of the assets of the Company or any of its
Subsidiaries.

-17-

--------------------------------------------------------------------------------

(b)       The accrual for Taxes on the Most Recent Balance Sheet, as adjusted
for the passage of time through the Closing Date in accordance with past
practice, would be adequate to pay all unpaid Taxes of the Company and its
Subsidiaries through the Closing Date.

(c)       No material deficiency or proposed adjustment for any amount of Tax
has been proposed, asserted or assessed by any taxing authority against the
Business or the Company and its Subsidiaries that has not been paid, settled or
otherwise resolved. There is no Proceeding or audit now pending, proposed or, to
the Knowledge of the Company, threatened against the Company or any of its
Subsidiaries or concerning the Company or any of its Subsidiaries with respect
to any Taxes. The Business, the Company and its Subsidiaries have not been
notified by any taxing authority that any issues have been raised with respect
to any Tax Return. There has not been, within the past five (5) calendar years,
an examination or written notice of potential examination of the Tax Returns
filed with respect to the Business or the Company or any of its Subsidiaries by
any taxing authority.

(d)      All income and other material Taxes that are required to be withheld or
collected by the Business, the Company and its Subsidiaries, including, but not
limited to, Taxes arising as a result of payments (or amounts allocable) to
foreign persons or to employees, agents, contractors or equityholders of the
Company or any of its Subsidiaries, have been duly withheld and collected and,
to the extent required, have been properly paid or deposited as required by
applicable Laws.

(e)       No claim has ever been made by any taxing authority in a jurisdiction
where the Business, the Company or any of its Subsidiaries do not file Tax
Returns that they are or may be subject to taxation by that jurisdiction.

(f)       Neither the Company nor any of its Subsidiaries is a “United States
real property holding corporation” within the meaning of Section 897(c)(2) of
the Code.

(g)       The Business has not waived any statute of limitations in respect of
Taxes or agreed to any extension of time with respect to the payment of any Tax
or any Tax assessment or deficiency.

(h)       Neither the Company nor any of its Subsidiaries is a party to any
“reportable transaction,” as defined in Treasury Regulation Section 1.6011
-4(b), and none of the Business, the Company or any of its Subsidiaries has been
a party to such a transaction nor has claimed any Tax benefit from any such
transaction in any taxable year which remains open to or for assessment.

(i)       None of the Business, the Company or any of its Subsidiaries (i) has
been a member of an affiliated group filing a consolidated federal income Tax
Return (other than a group the common parent of which was the Company or
Orgenesis Parent) or (ii) has any liability for the Taxes of any Person (other
than any of the Company or its Subsidiaries) under Treasury Regulation Section
1.1502 -6 (or any similar provision of state, local or foreign Law), as a
transferee or successor, by Contract, or otherwise.

(j)       None of the Business, the Company or any of its Subsidiaries has
engaged in a trade or business, had a permanent establishment (within the
meaning of an applicable Tax treaty or convention between the United States and
such foreign country), or otherwise been subject to taxation in any country
other than the country of its formation.

-18-

--------------------------------------------------------------------------------

(k)       None of the Business, the Company or any of its Subsidiaries is or has
been a party to a transaction or Contract that is in conflict with the Tax Laws
related to transfer pricing in any relevant jurisdiction. All applicable
transfer pricing Laws have been complied with by the Business, the Company and
its Subsidiaries, and all documentation required by all relevant transfer
pricing Laws have been timely prepared and, if necessary, retained.

(l)       Section 3.10(l) of the Disclosure Schedule lists the United States
federal tax classification of each Subsidiary of the Company.

3.11       Real Property.

(a)       The Business and the Company and its Subsidiaries do not own, and have
never owned, any real property.

(b)       Section 3.11(b) of the Disclosure Schedule sets forth the address of
each parcel of Leased Real Property, and a true and complete list of all Leases
for each parcel of Leased Real Property.

(c)       Subject to the respective terms and conditions in the Leases, the
Company or one of its Subsidiaries is the sole legal and equitable owner of the
leasehold interest in the Leased Real Property and possesses good and
marketable, indefeasible title thereto, free and clear of all Liens (other than
Permitted Liens).

(d)       With respect to each parcel of Leased Real Property: (i) there are no
pending or, to the Knowledge of the Company, threatened condemnation
Proceedings, suits or administrative actions relating to any such parcel or
other matters affecting adversely the current use, occupancy or value thereof;
(ii) the ownership and operation of the Leased Real Property in the manner in
which it is now owned and operated comply with all zoning, building, use, safety
or other similar Laws in all material respects; (iii) all Improvements on any
such parcel are in good operating condition, ordinary wear and tear excepted,
are supplied with utilities and other services necessary for the operation of
the Business as currently conducted at such facilities and safe for their
current occupancy and use; (iv) neither the Company, nor any of its Subsidiaries
nor Orgenesis Parent has received any notice of any special Tax, levy or
assessment for benefits or betterments that affect any parcel of Leased Real
Property and, to the Knowledge of the Company, no such special Taxes, levies or
assessments are pending or contemplated; (v) there are no Contracts granting to
any third party or parties the right of use or occupancy of any such parcel, and
there are no third parties (other than the Company and its Subsidiaries) in
possession of any such parcel except for such Contracts relating to Orgenesis
Parent and/or its Subsidiaries that are set forth on Section 3.11(d) of the
Disclosure Schedule; and (vi) each such parcel has adequate vehicular access to
a road and there is no pending or, to the Knowledge of the Company, threatened
termination of such access. The Leased Real Property comprises all of the real
property used or intended to be used in the Business, and neither the Company
nor any of its Subsidiaries is a party to any Contract, option or right of first
refusal to purchase any real property or any portion thereof or interest
therein.

-19-

--------------------------------------------------------------------------------

3.12       Intellectual Property.

(a)       The Company and its Subsidiaries own and possess or have the right to
use pursuant to a valid and enforceable written Contract, all Intellectual
Property used in or necessary for the operation of the Business free and clear
of all Liens.

(b)       To the Company’s Knowledge, the operation of the Business and the
Company and its Subsidiaries (and the Business’s and the Company’s and its
Subsidiaries’ products, services and methods of operation) have not infringed
upon, misappropriated, or violated any Intellectual Property rights of third
parties in any respect, and none of Orgenesis Parent, the Company, nor any of
their Subsidiaries, nor any of their directors, managers and officers, has
received any charge, complaint, claim, demand, or notice alleging any such
infringement, misappropriation, or violation (including any claim that the
Business or the Company or any of its Subsidiaries must license or refrain from
using any Intellectual Property rights of any third party). No third party has
challenged, infringed upon, misappropriated, or violated any Intellectual
Property rights of the Business or the Company or its Subsidiaries. Section
3.12(b) of the Disclosure Schedule sets forth an accurate list and description
of any charge, complaint, claim, demand or notice made by the Business, the
Company or any of its Subsidiaries since January 1, 2015 alleging that a third
party has interfered with, challenged, infringed upon, misappropriated, or
violated any Intellectual Property rights of the Business, the Company or its
Subsidiaries.

(c)       Sections 3.12(c)(i)-(iii) of the Disclosure Schedule identify the
following Intellectual Property that is owned by the Company or any of its
Subsidiaries or currently used in the conduct of the Business, whether
registered or unregistered: (i) issued patents and patent applications, and
counterparts claiming priority therefrom, and all related continuations,
continuations-in-part, divisionals, reissues, re-examinations, substitutions,
and extensions thereof (together, the “Patents”); (ii) trademarks, service
marks, certification marks, collective marks, logos, slogans, trade dress, trade
names (including social media user account names), and other source or business
identifiers (together, the “Trademarks”); and (iii) works of authorship and
other copyrightable subject matter, whether or not published, including
copyrights, software code, and databases (and all translations, derivative
works, adaptations, compilations, and combinations of the foregoing) (together,
the “Copyrights”). Section 3.12(c)(iv) of the Disclosure Schedule identifies all
internet domain names owned by the Company and its Subsidiaries. Section
3.12(c)(v) of the Disclosure Schedule identifies each license, sublicense,
agreement, or other permission pursuant to which the Business, the Company or
any of its Subsidiaries have granted any rights to any third party with respect
to any of its Intellectual Property (together with any exceptions). The Company
and its Subsidiaries have all right, title and interest in and to, free and
clear of any Lien, license, or other restriction or limitation regarding use,
and have the sole and exclusive right to use all the Intellectual Property
required to be disclosed on Sections 3.12(c)(i)-(iv) of the Disclosure Schedule
(the “Designated Intellectual Property”) (subject to the applicable license
agreements listed in Section 3.12(c)(v) of the Disclosure Schedule), and such
Intellectual Property is not subject to any outstanding Order restricting the
use or licensing thereof by the Company or any of its Subsidiaries, and the
Business, the Company and its Subsidiaries have not received any written claim
challenging the validity or effectiveness of such Intellectual Property, and
such Intellectual Property is valid and enforceable.

-20-

--------------------------------------------------------------------------------

(d)       The Business, the Company (or its Subsidiaries to the extent
applicable) have made all necessary filings and paid all necessary registration,
maintenance and renewal fees to maintain the Designated Intellectual Property.

(e)       Each item of Intellectual Property owned or used by the Business,
except for Customer Intellectual Property (which, for the purposes hereof, shall
include any Intellectual Property of Orgenesis Parent or its Subsidiaries as a
Customer) the Company and its Subsidiaries immediately prior to the Closing will
be owned or available for use, respectively, by the Company and its Subsidiaries
immediately subsequent to the Closing on identical terms and conditions as owned
or used by the Business, the Company and its Subsidiaries immediately prior to
the Closing.

(f)       Section 3.12(f) of the Disclosure Schedule identifies all third party
Software used by the Company and its Subsidiaries in the operation of the
Business (except for “off-the-shelf,” commercially-available software). The
Business has not owned or used, and the Company and its Subsidiaries do not own
or use, any Software developed by or for the Business, the Company or its
Subsidiaries. The Company and its Subsidiaries have the right to use pursuant to
a valid and enforceable written Contract, all Software used by in the operation
of the Business.

(g)       All Intellectual Property owned by the Company and its Subsidiaries
was developed by (i) employees of the Business, the Company or its Subsidiaries
within the scope of their employment; or (ii) independent contractors who have
entered into written agreements with the Business, the Company or one of its
Subsidiaries that assigned all right, title and interest in and to any
Intellectual Property developed to the Company or one of its Subsidiaries and
whereby the ownership of such Intellectual Property vested immediately in the
Company and its Subsidiaries (and to the extent that such vesting did not occur,
the independent contractor is required to assign all such ownership to the
Company and its Subsidiaries without further consideration). Except as set forth
in Section 3.12(g) of the Disclosure Schedule, no employee or independent
contractor of the Business, the Company or any of its Subsidiaries has entered
into any agreement, contract, obligation, promise or undertaking (whether
written or oral and whether express or implied) that restricts or limits in any
way the scope of the Intellectual Property owned by the Company and its
Subsidiaries or requires the employee or independent contractor to transfer,
assign or disclose information concerning the Intellectual Property owned by the
Company and its Subsidiaries to anyone other than the Company and its
Subsidiaries.

(h)      Section 3.12(h) of the Disclosure Schedule contains a complete and
accurate list of all rights in internet domain names, user names, handles and
social media site names presently used or owned by the Company or its
Subsidiaries or otherwise used in connection with the Business. The Company or
its Subsidiaries own or have the right to use all such internet domain names,
subdomains, URLs, website names, social media site names, user names, handles,
email addresses, log-in names, passwords, pin numbers, customer numbers, and the
like, or other account information necessary to access, transfer, use and update
all of the foregoing presently used or owned by the Company or its Subsidiaries
(collectively “Net Names”). All Net Names have been registered in the name of
the Company or its Subsidiaries and are, and have been, in compliance with all
Laws. No Net Name has been or is now involved in any dispute, opposition,
invalidation or cancellation Proceeding and, to the Company’s Knowledge, no such
action is threatened with respect to any Net Name. In addition, to the Knowledge
of the Company and its Subsidiaries: (i) no Net Name has been challenged,
interfered with or threatened in any way and (ii) no Net Name infringes,
interferes with or is alleged to interfere with or infringe the trademark,
copyright or domain name of any other Person.

-21-

--------------------------------------------------------------------------------

(i)       The Company and its Subsidiaries have taken all necessary and
reasonable steps to protect and preserve the confidentiality of all trade
secrets, know-how, source code, databases, customer lists, schematics, ideas,
algorithms and processes and all use, disclosure or appropriation thereof by or
to any Person has been pursuant to the terms of a written agreement between such
third party and the Company and its Subsidiaries. The Company and its
Subsidiaries have complied with all of its confidentiality obligations under
each Contract to which the Company and its Subsidiaries are a party.

3.13       Contracts.

(a)       Section 3.13(a) of the Disclosure Schedule lists the following
Contracts to which the Company or any of its Subsidiaries is a party:

(i)       each Contract with any Material Customer or Material Vendor;

(ii)       each lease, rental or occupancy agreement, license, installment and
conditional sale agreement, and other Contract affecting the ownership of,
leasing of, title to, use of, or any leasehold or other interest in, any real or
personal property;

(iii)       each joint venture, partnership or Contract involving a sharing of
profits, losses, costs or liabilities with any other Person;

(iv)       each Contract relating to the acquisition, sale, transfer or
disposition by the Company or any of its Subsidiaries of any material assets or
properties, or of the operating business or the capital stock of or other equity
interests in any other Person;

(v)       each Contract that contains provisions granting any rights of first
refusal, rights of first negotiation, rights of exclusivity, most favored
nations or similar rights to any Person;

(vi)       each Contract for the purchase, sale or license of any assets of the
Company or any of its Subsidiaries, other than in the Ordinary Course of
Business, and each Contract granting an option or preferential rights to
purchase, sell or license any assets of the Company or any of its Subsidiaries;

(vii)       each Contract in which a Governmental Body is a counterparty;

(viii)       each Contract containing any covenant that purports to restrict the
business activity of the Company or any of its Subsidiaries or limit the freedom
of the Company or any of its Subsidiaries to engage in any line of business or
to compete with any Person;

-22-

--------------------------------------------------------------------------------

(ix)       each Contract for or relating to, or evidencing or guaranteeing,
Debt;

(x)       each Contract providing for the payment of any cash or other
compensation or benefits in connection with the Transactions;

(xi)       each Contract with any labor union or labor organization or any
bonus, pension, profit sharing, retirement or any other form of deferred
compensation plan or practice, whether formal or informal, or any severance
agreement or arrangement;

(xii)       each Contract under which the Company or any of its Subsidiaries has
advanced or loaned any amounts to any Person;

(xiii)       each franchise, dealership, vendor, manufacturing or service center
agreements;

(xiv)       each Contract with Orgenesis Parent or any Affiliate of the Company,
any of its Subsidiaries, or Orgenesis Parent;

(xv)       any settlement or similar agreement;

(xvi)      each employment or consulting Contract or other Contract with any of
their officers, managers, partners, directors, employees, agents or
representatives;

(xvii)       each Intellectual Property Agreement;

(xviii)       each confidentiality agreement and non-disclosure agreement still
in effect;

(xix)       each Contract which purports to be binding on Affiliates of the
Company (other than the Company’s Subsidiaries); and

(xx)       any other agreement material to the Company or any of its
Subsidiaries whether or not entered into in the Ordinary Course of Business.

(b)       The Company has delivered to Investor a correct and complete copy of
each written Material Contract, together with all amendments, exhibits,
attachments, waivers or other changes thereto. Section 3.13(b) of the Disclosure
Schedule contains an accurate and complete description of all material terms of
all oral Material Contracts (if any).

(c)       Each Material Contract is legal, valid, binding, enforceable, in full
force and effect and will continue to be legal, valid, binding and enforceable
on identical terms following the Closing Date. Except as specifically disclosed
and described in Section 3.13(c) of the Disclosure Schedule, (i) no Material
Contract has been breached or cancelled by the Company, any of its Subsidiaries
or, to the Knowledge of the Company, any other party thereto, (ii) the Company
or each of its Subsidiaries has materially performed all obligations under such
Material Contracts required to be materially performed by the Company or such
Subsidiary, (iii) there is no event which, upon giving of notice or lapse of
time or both, would constitute a breach or default under any such Material
Contract by the Company or any of its Subsidiaries, or to the Company’s
Knowledge, by any other party, or would permit the termination, modification or
acceleration of such Material Contract, (iv) no party has given notice of
breach, default, termination or non-renewal of any Material Contract, and (v)
neither the Company nor any of its Subsidiaries has assigned, delegated or
otherwise transferred to any Person any of its rights, title or interest under
any such Material Contract.

-23-

--------------------------------------------------------------------------------

(d)       Section 3.13(d) of the Disclosure Schedule sets forth each Contract to
which Orgenesis Parent or any of its Subsidiaries is a party that is used in the
operation of the Business or was used in the operation of the Business any time
during the twelve (12) months prior to Closing.     

3.14       Insurance. Section 3.14(a) of the Disclosure Schedule sets forth the
following information with respect to each insurance policy (including policies
providing property, casualty, liability, director & officer, and workers’
compensation coverage and bond and surety arrangements) with respect to which
the Company or any of its Subsidiaries is a party, a named insured, or otherwise
the beneficiary of coverage (collectively, the “Company Insurance Agreements”):
(a) the name of the insurer, the name of the policyholder, and the name of each
covered insured; (b) the policy number and the period of coverage; and (c) a
description of any retroactive premium adjustments or other material
loss-sharing arrangements.

There is no claim by the Company or any of its Subsidiaries or any other Person
pending under any such policies and bonds related to the Business as to which
coverage has been questioned, denied or disputed. All premiums payable under all
such policies and bonds have been paid. To the Company’s Knowledge, there are no
threatened terminations of, or material premium increases with respect to, any
of such policies or bonds. Section 3.14(b) of the Disclosure Schedule sets forth
a list of all claims made under the Company Insurance Agreements, or under any
other insurance policy, bond or agreement covering the Business, the Company or
any of its Subsidiaries or their operations since January 1, 2014. Except as
otherwise set forth in Section 3.14(b) of the Disclosure Schedule, since January
1, 2014, the Business, the Company and its Subsidiaries have maintained
insurance policies with coverage and policy limits that are substantially
similar to the coverage and policy limits provided by the Company Insurance
Agreements.

3.15       Litigation. Except as set forth in Section 3.15(a) of the Disclosure
Schedule, there are no (and during the last four (4) years preceding the date
hereof, there have not been any) complaints, charges, Proceedings, Orders, or
investigations pending or, to the Knowledge of the Company, threatened or
anticipated relating to or affecting the Business, the Company or any of its
Subsidiaries. There is no outstanding Order to which the Business, the Company
or any of its Subsidiaries is subject. Section 3.15(b) of the Disclosure
Schedule sets forth an accurate list and description of all Proceedings that the
Company or any of its Subsidiaries or Orgenesis Parent or its Affiliates (to the
extent related to the Company or its Subsidiaries or the Business) has initiated
or threatened in writing to initiate since January 1, 2014.

-24-

--------------------------------------------------------------------------------

3.16       Employees.

(a)       Section 3.16(a)(i) of the Disclosure Schedule sets forth a complete
and correct list of all officers, employees and consultants of the Company and
its Subsidiaries, showing for each: (i) name, (ii) hire date, (iii) current job
title, (iv) actual base salary, bonus, commission or other remuneration paid
during 2017, (v) 2018 base salary level and 2018 target bonus, and (vi)
indicating whether there has been any increase in compensation, bonus,
incentive, or service award or any grant of any severance or termination pay or
any other increase in benefits or any commitment to do any of the foregoing
since January 1, 2017. Section 3.16(a)(ii) of the Disclosure Schedule sets forth
a complete and correct list of all employees or contractors of Orgenesis Parent
or any of its Subsidiaries who, any time during the twelve (12) months prior to
Closing, were utilized in the operation of the Business or spent a material
amount of time working on matters related to, or providing material services in,
the operation of the Business.

(b)       The Company has provided Investor with access to complete and correct
copies of all trade secret, non-compete, non-disclosure and invention assignment
agreements, and all manuals and handbooks applicable to any current or former
director, manager, officer, employee or consultant of the Company or any of its
Subsidiaries. The employment or consulting arrangement of each officer, employee
or consultant of the Company and its Subsidiaries is, subject to applicable Laws
involving the wrongful termination of employees and consultants, terminable at
will (without the imposition of penalties or damages) by the Company or its
Subsidiaries as the case may be, and neither the Company nor any of its
Subsidiaries has any severance obligations if any such officer, employee or
consultant is terminated. To the Knowledge of the Company, no officer, employee
or consultant of the Company or any of its Subsidiaries or any group of
officers, employees or consultants of the Company or any of its Subsidiaries has
any plans to terminate its employment or consulting arrangement with the Company
or any of its Subsidiaries.

(c)       Neither the Business, nor the Company nor any of its Subsidiaries has
experienced (nor, to the Knowledge of the Company, has it been threatened with)
any strike, slow down, work stoppage or material grievance, claim of unfair
labor practices, or other collective bargaining dispute within the past three
(3) years. Neither the Business, nor the Company nor any of its Subsidiaries has
committed any material unfair labor practice. The Company has no Knowledge of
any organizational effort presently being made or threatened by or on behalf of
any labor union with respect to employees of the Company or its Subsidiaries.
The Business and the Company and each of its Subsidiaries have paid in full to
all of its employees and independent contractors all wages, salaries,
commissions, bonuses, benefits and other compensation due and payable to such
employees and independent contractors.

3.17       Employee Benefits.

(a)       Section 3.17 of the Disclosure Schedule lists each Employee Benefit
Plan that the Company or any of its Subsidiaries maintains or to which the
Company or any of its Subsidiaries contributes or has any obligation to
contribute or with respect to which the Company and its Subsidiaries have any
liabilities.

-25-

--------------------------------------------------------------------------------

(i)       Each such Employee Benefit Plan (and each related trust, insurance
Contract, or fund, if any) has been maintained, funded and administered in
accordance with the terms of such Employee Benefit Plan and complies in form and
in operation in all respects with applicable Laws.

(ii)       All required reports and descriptions have been timely filed and/or
distributed in accordance with the applicable Laws with respect to each such
Employee Benefit Plan. The requirements of applicable Laws have been met in all
material respects with respect to each such Employee Benefit Plan.

(iii)       All contributions (including all employer contributions and employee
salary reduction contributions) that are due have been made within the time
periods prescribed by applicable Laws to each applicable Employee Benefit Plan.
All premiums or other payments for all periods ending on or before the Closing
Date have been paid with respect to each such Employee Benefit Plan.

(iv)       The Business, the Company and its Subsidiaries do not have any
Employee Benefit Plans subject to the Laws of the United States.

(v)      There have been no prohibited transactions with respect to any such
Employee Benefit Plan and no fiduciary with respect to any such Employee Benefit
Plan has any liability for material breach of fiduciary duty or any other
failure to act or comply in connection with the administration or investment of
the assets of any such Employee Benefit Plan. No Proceeding with respect to the
administration or the investment of the assets of any such Employee Benefit Plan
(other than routine claims for benefits) is pending or, to the Knowledge of the
Company, threatened.

(vi)       The Company has made available to Investor correct and complete
copies of the plan documents and summary plan descriptions, the most recent
annual reports, and all related trust agreements, insurance Contracts, and other
funding arrangements which implement each such Employee Benefit Plan.

3.18       Debt. Except as set forth on Section 3.18 of the Disclosure Schedule,
the Company and its Subsidiaries do not have any Debt and are not liable for any
Debt of any other Person.

3.19       Environmental, Health, and Safety Matters.

(a)       The Business, the Company and its Subsidiaries have complied and are
in compliance with all Environmental, Health, and Safety Requirements.

(b)       Without limiting the generality of the foregoing, the Business, the
Company and its Subsidiaries have obtained, have complied, and are in compliance
with all Permits and other authorizations that are required pursuant to
Environmental, Health, and Safety Requirements for the occupation of the
facilities of the Company and its Subsidiaries and the operation of the
Business. A list of all such Permits and other authorizations is set forth on
Section 3.19(b) of the Disclosure Schedule.

-26-

--------------------------------------------------------------------------------

(c)       Neither the Business, the Company nor any of its Subsidiaries has
received any written or oral notice, report or other information regarding any
actual or alleged violation of Environmental, Health, and Safety Requirements,
or any liabilities or potential liabilities (whether accrued, absolute,
contingent, unliquidated or otherwise), including any investigatory, remedial or
corrective obligations, relating to any of them, their current or former
facilities or the Leased Real Property arising under Environmental, Health, and
Safety Requirements.

(d)       Except as set forth on Section 3.19(d) of the Disclosure Schedule, no
property or facility owned, leased or operated by the Company or its
Subsidiaries contains any underground storage tanks currently, nor, to the
Knowledge of the Company, has contained any underground storage tanks in the
past.

(e)       Neither the Business, the Company nor any of its Subsidiaries has
treated, stored, disposed of, arranged for or permitted the disposal of,
transported, handled, or released any substance, including without limitation
any Hazardous Substance, or owned or operated any property or facility (and no
such property or facility is contaminated by any such substance) in a manner
that has given or would give rise to material liabilities, including any
material liability for investigation costs, response costs, remedial costs,
corrective action costs, personal injury, property damage, natural resources
damages or attorney and consultant fees and costs, pursuant to any
Environmental, Health, and Safety Requirements or any other applicable Law.

(f)       There are no environmental conditions or circumstances on the Leased
Real Property that pose an unreasonable risk to the environment or the health or
safety of Persons or Hazardous Substances present at, on or under the Leased
Real Property in violation of Environmental, Health, and Safety Requirements.

(g)       Neither this Agreement nor the consummation of the Transactions will
result in any obligations for site investigation or cleanup, or notification to
or Consent of Governmental Bodies or third parties, pursuant to any of the
Environmental, Health, and Safety Requirements.

(h)       Section 3.19(h) of the Disclosure Schedule lists each written
environmental audit, health and safety audit, Phase I environmental site
assessment, Phase II environmental site assessment or investigation, soil and/or
groundwater report, environmental compliance assessment prepared within the past
five (5) years by the Business, the Company or any of its Subsidiaries or, to
the Knowledge of the Company, any Governmental Body under the Environmental,
Health, and Safety Requirements relating to any property currently or formerly
owned or operated by the Business, the Company or any of its Subsidiaries or
their Affiliates.

3.20       Business Continuity. Except as set forth in Section 3.20 of the
Disclosure Schedule, none of the Software, computer hardware (whether general or
special purpose), telecommunications capabilities (including all voice, data and
video networks), data storage and other similar or related items of automated,
computerized, and/or software systems and any other networks or systems and
related services that are used by or relied on by the Business, the Company or
its Subsidiaries in the conduct of the Business (collectively, the “Systems”)
have experienced bugs, failures, breakdowns, breaches, unauthorized access, or
continued substandard performance in the past two (2) years that has caused or
reasonably could be expected to cause any substantial disruption or interruption
in or to the use of any such Systems by the Business, the Company or its
Subsidiaries.

-27-

--------------------------------------------------------------------------------

3.21       Certain Business Relationships with the Company and its Subsidiaries.

(a)       Except as set forth on Section 3.21 of the Disclosure Schedule, none
of Orgenesis Parent or its Subsidiaries, nor to the Knowledge of Orgenesis
Parent, any officer, or director of Orgenesis Parent, the Company or any of
their Subsidiaries, or any Affiliates of any of the foregoing (other than the
Company and its Subsidiaries):

(i)       owns, directly or indirectly, any stock, equity or other ownership
interest or investment in any Person that is engaged in the Business or is a
competitor, supplier, customer, lessor or lessee of the Company or any of its
Subsidiaries; provided, however, that the foregoing representation shall be
deemed not to be made as to the ownership of not more than two percent (2%) of
the capital stock of any such Person that has securities registered pursuant to
Section 13 or Section 15 of the Securities Exchange Act;

(ii)       has any claim against or owes any amount to, or is owed any amount
by, the Company or any of its Subsidiaries;

(iii)       has any interest in or owns any assets, properties or rights used in
the conduct of the Business;

(iv)       is a party to any Contract to which the Company or any of its
Subsidiaries is a party or which otherwise benefits the Business; or

(v)       has received from or furnished to the Company or any of its
Subsidiaries any goods or services since the Most Recent Fiscal Year End, or is
involved in any business relationship (other than an employment relationship in
the Ordinary Course of Business) with the Company or any of its Subsidiaries.

(b)       Without derogating from Section 4.8, the Company and its Subsidiaries
do not have any liability, and there is no basis for any liability, nor is
Orgenesis Parent aware of any claim, arising out of or related to that certain
manufacturing services agreement, by and between Orgenesis Parent and
MaSTherCell S.A. (the “Orgenesis Manufacturing Agreement”), other than
liabilities and obligations for performance pursuant to the terms of the
Orgenesis Manufacturing Agreement and that did not result from any default or
breach of the terms of the Orgenesis Manufacturing Agreement.

3.22       Customers and Vendors.

(a)       Section 3.22 of the Disclosure Schedule sets forth a correct and
complete list of the twenty-five (25) largest suppliers and vendors (by dollar
volume) of products or services to the Company and its Subsidiaries with respect
to the Business (the “Material Vendors”), and all customers of the Company and
its Subsidiaries with respect to the Business (the “Material Customers”), each
during the calendar year 2016, the calendar year 2017, and the five (5) months
ended May 31, 2018. Section 3.22 of the Disclosure Schedule also sets forth, for
each such Material Vendor and Material Customer, the aggregate payments from and
to such Person by the Company and its Subsidiaries during such periods. There
are no outstanding disputes with any of such Material Vendors or Material
Customers.

-28-

--------------------------------------------------------------------------------

(b)       Since January 1, 2017, none of the Material Vendors have indicated
that it shall stop, or materially decrease the rate of, or materially change the
pricing of, supplying materials, products or services to the Company or its
Subsidiaries, or otherwise materially change the terms of its relationship with
the Company or its Subsidiaries. Neither the Company, nor any of its
Subsidiaries has any reason to believe that any Material Vendor will stop, or
materially decrease the rate of, or materially change the pricing of, supplying
products or services to the Company or its Subsidiaries or otherwise materially
change the terms of its relationship with the Company or its Subsidiaries after,
or as a result of, the consummation of any Transactions. Neither the Company,
nor any of its Subsidiaries know of any fact, condition or event which would
adversely affect the relationship of the Company or its Subsidiaries with any
such Material Vendor.

(c)       Since January 1, 2017, none of the Material Customers have indicated
that it shall stop, or materially decrease the rate of, or materially change the
pricing of, buying products or services from the Company or its Subsidiaries or
otherwise materially change the terms of its relationship with the Company or
its Subsidiaries. Neither the Company, nor any of its Subsidiaries, has any
reason to believe that any Material Customer will stop, or materially decrease
the rate of, of materially change the pricing of, buying products or services
from the Company or its Subsidiaries or otherwise materially change the terms of
its relationship with the Company or its Subsidiaries after, or as a result of,
the consummation of any Transactions. Neither the Company, nor any of its
Subsidiaries, know of any fact, condition or event which would adversely affect
the relationship of the Company or its Subsidiaries with any such Material
Customer.

3.23       Product Warranty. Section 3.23 of the Disclosure Schedule sets forth
an accurate, correct and complete list and summary description of all claims
arising from any product or service, alleged to have been manufactured, sold,
provided, distributed, leased, or delivered by the Business, the Company and its
Subsidiaries not in conformity with all applicable contractual commitments and
all express and implied warranties during the prior three (3) years.

3.24       Product Liability. Section 3.24 of the Disclosure Schedule sets forth
an accurate, correct and complete list and summary description of all claims
arising from or alleged to arise from any injury to person or property as a
result of the ownership, possession or use of any product manufactured,
processed, sold, provided, distributed or delivered by the Business, the
Company, its Subsidiaries or their predecessors during the prior three (3)
years. Neither the Company nor any of its Subsidiaries has any liability (and to
the Company’s Knowledge there is no reasonable basis for any present or future
action, suit, proceeding, hearing, investigation, charge, complaint, claim, or
demand against the Company or any of its Subsidiaries giving rise to any
liability) arising out of any injury to individuals or property as a result of
the ownership, possession, or use of any product manufactured, processed, sold,
provided, distributed or delivered by the Business, the Company, its
Subsidiaries or any of their predecessors.

-29-

--------------------------------------------------------------------------------

3.25       Information Privacy and Data Security.

(a)       The Business’s, the Company’s and its Subsidiaries’ practices
concerning the creation, receipt, maintenance, transmission, use, disclosure,
processing, protection, collection, analysis, retention, storage, privacy,
security, breach, transfer, destruction, and disposal of Personal Information
comply with, and have not violated, any (i) Contract, (ii) Privacy Laws, or
(iii) written policy or privacy statement of the Company or its Subsidiaries.

(b)       The Company and its Subsidiaries have implemented reasonable
administrative, physical, contractual and technical safeguards sufficient to
protect the Personal Information processed or maintained by the Company and its
Subsidiaries, and such safeguards are sufficient for the size and scope of the
Company and its Subsidiaries and the risks posed to the Personal Information
processed by the Business, the Company and its Subsidiaries. The Company and its
Subsidiaries maintain reasonable and sufficient written policies and procedures
concerning the (i) protection of Personal Information, (ii) the protection of
the systems, technology and networks that process such Personal Information, and
(iii) prevention, detection, containment, and correction of security violations
respecting its information systems.

(c)       Section 3.25(c) of the Disclosure Schedule sets forth all incidents
impacting the confidentiality, security, integrity, or availability of the
Business’s, the Company’s and its Subsidiaries’ information systems and/or the
Personal Information processed by the Business, the Company and its
Subsidiaries.

ARTICLE 4

POST-CLOSING COVENANTS

The Parties agree as follows with respect to the period following the Closing.

4.1       General. In case at any time after the Closing any further action is
reasonably necessary to carry out the purposes of this Agreement, each of the
Parties will take such further action (including the execution and delivery of
such further instruments and documents) as any other Party reasonably may
request, all at the sole cost and expense of the requesting Party (unless the
requesting Party is entitled to indemnification therefor under Article 6). In
furtherance of the foregoing, the Parties agree that each of the Parties will
take such further action (including the execution and delivery of such further
instruments and documents) as may be reasonably requested by the Investor in
order to duly transfer any assets, properties or rights that are owned by
Orgenesis Parent or any of its Subsidiaries that were not transferred to the
Company or its Subsidiaries in connection with the Reorganization but that
either (a) are necessary to operate the Business or (b) were used in the
operation of the Business at any time during the twelve (12) month period prior
to the Closing Date.

4.2       Litigation Support. In the event and for so long as any of Investor or
the Company or its Subsidiaries is actively contesting or defending against any
Proceeding in connection with any fact, situation, circumstance, status,
condition, activity, practice, plan, occurrence, event, incident, action,
failure to act, or transaction on or prior to the Closing Date involving the
Company or any of its Subsidiaries, the Company will cooperate with it and its
counsel in the contest or defense and provide such testimony and access to the
Company’s books and records as shall be necessary in connection with the contest
or defense (and Orgenesis Parent shall use commercially reasonable efforts to
promptly review, respond to and, to the extent Orgenesis Parent is not
prohibited by Law or by contractual obligation, comply with any reasonable
requests for information and/or documents in connection therewith), all at the
sole cost and expense of the Company (unless Investor is entitled to
indemnification therefor under Article 6).

-30-

--------------------------------------------------------------------------------

4.3       Transition. Orgenesis Parent shall not intentionally take any action
that is designed or intended to have the effect of discouraging any lessor,
licensor, Customer, supplier, or other business associate of the Company and its
Subsidiaries from maintaining the same business relationships with the Company
or its Subsidiaries after the Closing as it maintained with the Company and its
Subsidiaries prior to the Closing.

4.4       Confidentiality. Orgenesis Parent agrees not to, directly or
indirectly, disclose to any other Person or use any Confidential Information. If
Orgenesis Parent is requested or required pursuant to written or oral question
or request for information or documents in any Proceeding, interrogatory,
subpoena, civil investigation demand or similar process to disclose any
Confidential Information, then Orgenesis Parent will notify Investor and the
Company promptly of the request or requirement so that Investor or the Company
may seek an appropriate protective order or waive compliance with the provisions
of this Section 4.4. If, in the absence of a protective order or the receipt of
a waiver hereunder, Orgenesis Parent is, on the advice of counsel, compelled to
disclose any Confidential Information to any tribunal or else stand liable for
contempt, then Orgenesis Parent may disclose the Confidential Information to the
tribunal; provided, however, that Orgenesis Parent shall use reasonable
commercial efforts to obtain, at the request of Investor, an order or other
assurance that confidential treatment will be accorded to such portion of the
Confidential Information required to be disclosed as Investor shall designate.
The foregoing provisions shall not apply to any Confidential Information that
(i) is generally available to the public immediately prior to the time of
disclosure unless such Confidential Information is so available due to the
actions of Orgenesis Parent or (ii) that does not relate to the Company or its
Subsidiaries, the Business or a Customer.

4.5       Covenant Not to Compete. Nothing in this Agreement shall derogate
from, or limit, Orgenesis Parent from conducting any business as it presently
conducts or may conduct in the future (including, without limitation, business
related to the manufacturing, researching, marketing, developing, selling and
commercialization (either alone or jointly with Third Parties) products that are
not directly related to the Business); provided, however, that during the
Restricted Period, Orgenesis Parent will not directly (whether on its, his or
her own account, or as an owner, operator, manager, consultant, officer,
director, employee, investor, independent contractor, agent, representative or
otherwise), anywhere in the Applicable Area, conduct the Business. Any
activities or transactions conducted by Orgenesis Parent with any Third Party
which does not directly relate to Orgenesis Parent as a CDMO business shall not
be deemed a violation of this Section 4.5.

4.6       Covenant Not to Solicit. During the Restricted Period, Orgenesis
Parent will not, and will cause each of its Affiliates not to, in any manner
(whether on its, his or her own account, or as an owner, operator, manager,
consultant, officer, director, employee, investor, independent contractor,
agent, representative or otherwise), (a) call upon, solicit or provide services
to any Customer with the intent of selling or attempting to sell any products or
services that are the same as, or competitive with, those offered by the
Business, (b) hire or engage, or recruit, solicit or otherwise attempt to employ
or engage, or enter into any business relationship with, any Person currently or
formerly employed by, or providing consulting services to, the Company or any of
its Subsidiaries, or induce or attempt to induce any Person to leave such
employment or consulting arrangement, (c) in any way materially interfere with
the relationship between the Company or any of its Subsidiaries and any
employee, consultant, Customer, sales representative, broker, supplier, licensee
or other business relation (or any prospective employee, consultant, customer,
sales representative, broker, supplier, licensee or other business relation) of
the Company or any of its Subsidiaries (including, without limitation, by making
any negative or disparaging statements or communications regarding Investor, the
Company, any of its Subsidiaries or any of their operations, officers,
directors, managers, employees, Affiliates or investors), or (d) recommend, or
provide any reference to a third party for, any employee or contractor of the
Company or any of its Subsidiaries; provided, however that (i) Orgenesis Parent
may recruit, hire or engage former employees and consultants to the Company and
its Subsidiaries after such former employees or consultants have ceased to be
employed or otherwise engaged by the Company or any of its Subsidiaries for a
period of at least twelve (12) months, (ii) Orgenesis Parent may obtain the
services of certain employees of the Company and its Subsidiaries pursuant to a
services agreement between Orgenesis Parent and the Company and with the prior
written approval of a Supermajority of the Board (as defined in the
Stockholders’ Agreement), (iii) Orgenesis Parent may recruit, hire or engage
Noam Bercovich, Moshe Cohen, Moran Hod, Dana Fuchs-Telem and Moshe Lindner, and
(iv) nothing in this Section 4.6 will prohibit Orgenesis Parent from engaging in
any activity that does not violate Section 4.5.

-31-

--------------------------------------------------------------------------------

4.7       Enforcement. If the final judgment of a court of competent
jurisdiction declares that any term or provision of Sections 4.4, 4.5 or 4.6 is
invalid or unenforceable, then the Parties agree that the court making the
determination of invalidity or unenforceability shall have the power to reduce
the scope, duration or area of the term or provision, to delete specific words
or phrases, or to replace any invalid or unenforceable term or provision with a
term or provision that is valid and enforceable and that comes closer to
expressing the intention of the invalid or unenforceable term or provision, and
this Agreement shall be enforceable as so modified after the expiration of the
time within which the judgment may be appealed. In the event of litigation
involving Sections 4.4, 4.5 or 4.6, the non-prevailing party shall reimburse the
prevailing party for all reasonable costs and expenses actually incurred by the
prevailing party, including reasonable attorneys’ fees and expenses, incurred in
connection with any such litigation, including any appeal therefrom. The
existence of any claim or cause of action by Orgenesis Parent against Investor,
the Company or any of their respective Affiliates, whether predicated on this
Agreement or otherwise, will not constitute a defense to the enforcement by
Investor of the provisions of Sections 4.4, 4.5 or 4.6, which Sections will be
enforceable notwithstanding the existence of any breach by Investor or the
Company. Notwithstanding the foregoing, (a) Orgenesis Parent will not be
prohibited from pursuing such claims or causes of action against Investor or the
Company and (b) if Orgenesis Parent obtains a binding judgment against Investor
which provides that Investor owes a Future Payment in accordance with the terms
of this Agreement and Investor has not paid such Future Payment to the Company
within thirty (30) days of the issuance of such judgment, then such non-payment
of such Future Payment may constitute a defense to the enforcement by Investor
of the provisions of Sections 4.4, 4.5 or 4.6.

-32-

--------------------------------------------------------------------------------

4.8       Release. Orgenesis Parent, for itself and each of its Affiliates, and
its and their heirs, personal representatives, successors and assigns
(collectively, the “Releasors”), hereby (a) forever fully and irrevocably
releases and discharges Investor, the Company, each of its respective
Subsidiaries, and each of their respective predecessors, successors, wholly
owned subsidiaries and present equityholders, members, managers, directors,
officers, employees, contractors, and agents (collectively, the “Released
Parties”) from any and all actions, suits, claims, demands, debts, agreements,
obligations, promises, judgments, or liabilities of any kind whatsoever in law
or equity and causes of action of every kind and nature, or otherwise
(including, claims for damages, costs, expenses, and attorneys’, brokers’ and
accountants fees and expenses) related to events, facts, conditions or
circumstances existing or arising prior to the Closing Date, which the Releasors
can, shall or may have against the Released Parties, whether known or unknown,
suspected or unsuspected (collectively, the “Released Claims”), and (b)
irrevocably agrees to refrain from directly or indirectly asserting any claim or
demand or commencing (or causing to be commenced) any Proceeding against any
Released Party based upon any Released Claim. Notwithstanding the preceding
sentence of this Section 4.8, “Released Claims” does not include, and the
provisions of this Section 4.8 shall not release or otherwise diminish, (x) the
obligations of any Party set forth in or arising under any provisions of this
Agreement or the Ancillary Agreements or breach thereof (including, without
limitation, with respect to any Intellectual Property Rights), or (y) the rights
and obligations of Orgenesis Parent and any of its Affiliates on the one hand,
and the Company and any of its Subsidiaries on the other hand, set forth in or
arising under any provisions of the Orgenesis Manufacturing Agreement, or (z)
any claims against the Company, or any of its Subsidiaries that relate to
Orgenesis Parent as a customer of the Business, or (aa) any claims that
Orgenesis Parent may have against the Company or its Subsidiaries based upon
fraud or willful or intentional misconduct; provided, however, that Orgenesis
Parent shall indemnify the Investor for all Adverse Consequences that may be
suffered by the Investor in connection with or as a result of any such claim.
Nothing herein shall derogate from, or be deemed to limit, Orgenesis Parent’s
ability to bring an action against the Company and/or the Company’s Subsidiaries
in the event such action is required under Law as a necessary step for Orgenesis
Parent to bring suit against any executive, director, stockholder (but not the
Investor) or officer of the Company or its Subsidiaries, provided, however, that
Orgenesis Parent shall indemnify Investor, the Company and its Subsidiaries for
all Adverse Consequences that may be suffered by Investor, the Company or its
Subsidiaries as a result of such action.

4.9       Israel Sub and South Korea Sub. Orgenesis Parent will, at its sole
expense, take all actions necessary so that within twelve (12) months following
the Closing, Orgenesis Parent has (a) acquired all equity and other ownership
interests of both the Israel Sub and the South Korea Sub and (b) for no
additional consideration contributed all right, title and interest in and to all
such equity and other ownership interests, free and clear of all Liens, to the
Company.     

4.10       Stockholders’ Agreement Terms. Orgenesis Parent shall use its best
efforts to ensure that the Stockholders’ Agreement Terms are Properly Approved
as soon as possible after Closing. If Orgenesis Parent obtains Proper Approval
of the Stockholders’ Agreement Terms, then in the event that the applicable laws
of the State of Nevada require Orgenesis Parent to obtain an additional or
secondary approval of the Stockholders’ Agreement Terms from its shareholders,
Investor shall have no recourse or remedy of any kind against Orgenesis Parent,
the Company or any Subsidiary and shall not be entitled to any indemnification
under this Agreement for any damages and or liability that Investor may incur as
a result of such additional or secondary approval. The Investor hereby waives,
and agrees not to bring any claims against, Orgenesis Parent, the Company or any
of their Subsidiaries in the event that applicable laws require Orgenesis Parent
to secure any such additional or second approval of the Stockholders’ Agreement
Terms from its shareholders and that Orgenesis Parent, the Company and any of
their Subsidiaries shall not have any liability of any kind, including breach of
this Agreement or any Ancillary Agreement for any Adverse Consequences resulting
from any such additional or second approval. The Investor hereby agrees and
confirms that Orgenesis Parent shall have no obligation of any kind toward the
Investor with respect to such secondary approval (including, without limitation,
obtaining any proxies) beyond approaching its shareholders for such approval.

-33-

--------------------------------------------------------------------------------

4.11       QMS License Agreement. As part of the Reorganization, Orgenesis
Parent has assigned to the Company that certain License Agreement, by and
between Orgenesis Parent and MaSTherCell S.A., dated December 30, 2016 (the “QMS
License Agreement”), but Orgenesis Parent shall remain solely responsible for
paying all costs and making all payments (including any in-kind contributions,
which may be determined by Orgenesis Parent in its reasonable discretion so long
as any such contributions comply with the terms of the QMS License Agreement)
under or related to the QMS License Agreement as if Orgenesis Parent was still a
party to the QMS License Agreement. The Board of Directors of the Company will
provide reasonable assistance and support to Orgenesis Parent in connection with
Orgenesis Parent’s structuring of any in-kind contributions to be made by
Orgenesis Parent.

ARTICLE 5

CLOSING DELIVERIES

5.1       Closing Deliveries of Orgenesis Parent. At or prior to the Closing,
the Company or Orgenesis Parent shall deliver to Investor:

(a)       duly executed certificates representing all of the Company Preferred
Stock against payment of the Estimated Cash Payment;

(b)       all Consents and Permits of Governmental Bodies and other Persons
necessary for the consummation of the Transactions, including those Consents and
Permits set forth on Schedule 5.1(b);

(c)       a certificate of the Secretary of the Company, on behalf of the
Company and each of its Subsidiaries, dated as of the Closing Date, attaching
and certifying (i) the Organizational Documents of the Company and each of its
Subsidiaries, (ii) the resolutions of the Company authorizing and approving the
entry into and consummation of the Transactions, and (iii) the incumbency and
signatures of the Persons signing this Agreement and the Ancillary Agreements to
which the Company or any of its Subsidiaries is a party;

-34-

--------------------------------------------------------------------------------

(d)       a certificate of the Secretary of Orgenesis Parent, dated as of the
Closing Date, attaching and certifying (i) the Organizational Documents of
Orgenesis Parent, (ii) the resolutions of Orgenesis Parent and each of its
Subsidiaries (as necessary) authorizing and approving the entry into and
consummation of the Transactions, and (iii) the incumbency and signatures of the
Persons signing this Agreement and the Ancillary Agreements to which Orgenesis
Parent or any of its Subsidiaries is a party;

(e)       good standing certificates for the Company and to the extent
applicable, each of its Subsidiaries, from the jurisdiction of each such
Person’s organization and each jurisdiction in which the Company or any of its
Subsidiaries is qualified to do business;

(f)       counterpart signature pages to the Employment Agreement signed by the
Company and Darren Head;

(g)       signed resignation letters from each member of the board of directors
or board of managers or similar governing body and each officer of the Company
and its Subsidiaries set forth on Schedule 5.1(g);

(h)       all documentation necessary to obtain releases of all Liens (other
than the Permitted Liens) related to the Company and its Subsidiaries, including
appropriate UCC termination statements;

(i)       payoff and release letters from the holders of the Debt set forth on
Schedule 5.1(i) that (i) reflect the amounts required in order to pay in full
such Debt and (ii) provide that, upon payment in full of the amounts indicated,
all Liens with respect to the assets of the Company or any of its Subsidiaries
shall be terminated and of no further force and effect, together with UCC-3
termination statements with respect to the financing statements filed against
the assets or equity interests of the Company or any of its Subsidiaries by the
holders of such Liens;

(j)       a counterpart signature page to the Stockholders’ Agreement signed by
Orgenesis Parent;

(k)       counterpart signature pages to the Advisory Services Agreements signed
by the Company;

(l)       a copy of the Amended and Restated Certificate of Incorporation of the
Company filed with the Secretary of State of the State of Delaware;

(m)       all documentation necessary to terminate each related party Contract
set forth on Schedule 5.1(m); and

(n)       all other instruments and documents required by this Agreement to be
delivered by the Company, its Subsidiaries, or Orgenesis Parent to Investor, and
such other instruments and documents which Investor or its counsel may
reasonably request to effectuate the Transactions.

-35-

--------------------------------------------------------------------------------

All such agreements, documents and other items shall be in form and substance
satisfactory to Investor.

5.2       Closing Deliveries of Investor. At or prior to the Closing, Investor
shall deliver to Orgenesis Parent:

(a)       a certificate from the Secretary of Investor, dated as of the Closing
Date, attaching and certifying (i) the Organizational Documents of Investor,
(ii) the resolutions of Investor authorizing and approving the entry into and
consummation of the Transactions, and (iii) the incumbency and signatures of the
Persons signing this Agreement and the Ancillary Agreements to which Investor is
a party;

(b)       a counterpart signature page to the Stockholders’ Agreement signed by
Investor;

(c)       counterpart signature pages to the Advisory Services Agreements signed
by Great Point Partners, LLC and GPP Securities, LLC, as applicable; and

(d)       all other instruments and documents required by this Agreement to be
delivered by Investor to the Company or Orgenesis Parent, and such other
instruments and documents which Orgenesis Parent or its counsel may reasonably
request to effectuate the Transactions.

All such agreements, documents and other items shall be in form and substance
satisfactory to Orgenesis Parent.

ARTICLE 6

REMEDIES FOR BREACHES OF THIS AGREEMENT

6.1       Indemnification by Orgenesis Parent.

(a)       Subject to the terms and conditions of this Article 6, Orgenesis
Parent will indemnify, defend and hold harmless Investor and the Company (the
“Investor Indemnitees”) from and against the entirety of any Adverse
Consequences that any Investor Indemnitee may suffer or incur (including any
Adverse Consequences they may suffer or incur after the end of any applicable
survival period, provided that an indemnification claim with respect to such
Adverse Consequence is made pursuant to this Article 6 prior to the end of any
applicable survival period) resulting from, arising out of, relating to, or
caused by (i) any breach of any representation or warranty made by Orgenesis
Parent, the Company or any of its Subsidiaries in Section 2.1 or Article 3 or in
any Ancillary Agreement or (ii) any breach of any covenant or agreement of
Orgenesis Parent in this Agreement or in any Ancillary Agreement. The Investor
shall not be entitled to indemnification for breaches of a representation and
warranty pursuant to this Article 6 with respect matters or items that are
properly disclosed as exceptions to such representation and warranty in the
applicable section(s) of the Disclosure Schedule and in accordance with Section
9.15.

-36-

--------------------------------------------------------------------------------

(b)       Orgenesis Parent agrees that it shall pay and otherwise fully satisfy
and discharge all Designated Pre-Closing Liabilities, and shall indemnify,
defend and hold all Investor Indemnitees harmless from and against, and shall
reimburse all Investor Indemnitees for, the entirety of any Adverse Consequences
that any Investor Indemnitee may suffer or incur in connection with any
Designated Pre-Closing Liabilities.

6.2       Indemnification by Investor. Subject to the terms and conditions of
this Article 6, Investor will indemnify, defend and hold harmless Orgenesis
Parent and its successors and assigns (the “Orgenesis Indemnitees”) from and
against the entirety of any Adverse Consequences they may suffer or incur
(including any Adverse Consequences they may suffer or incur after the end of
any applicable survival period, provided that an indemnification claim with
respect to such Adverse Consequence is made pursuant to this Article 6 prior to
the end of any applicable survival period) resulting from, arising out of,
relating to, or caused by (a) any breach of any representation or warranty made
by Investor in Section 2.2 or in any Ancillary Agreement or (b) any breach of
any material covenant or agreement of Investor in this Agreement.

6.3       Survival and Time Limitations. All representations, warranties,
covenants and agreements of the Parties in this Agreement or any other
certificate or document delivered pursuant to this Agreement will survive the
Closing indefinitely subject to the following sentence. Notwithstanding the
foregoing, Orgenesis Parent will have no liability with respect to any claim
under Section 6.1(a)(i) unless Investor notifies Orgenesis Parent of such a
claim on or before the date that is eighteen (18) months after the Closing Date
(the “General Survival Date”); provided, however, that (a) any claim relating to
any representation made in Section 3.9 (Legal Compliance) may be made at any
time until the date that is three (3) years after the Closing Date, (b) any
claim relating to any representation made in Sections 2.1(c) (Brokers’ Fees),
3.5 (Brokers’ Fees), 3.6 (Assets), 3.10 (Tax Matters), 3.12 (Intellectual
Property), and 3.18 (Debt) may be made at any time until the date that is seven
and a half (7.5) years after the Closing Date and, (c) any claim relating to any
representation made in Sections 2.1(a) (Authorization of Transaction), 2.1(d)
(Company Securities), 2.1(f) (Reorganization), 2.1(g) (Subsidiaries), 3.1
(Organization, Qualification, and Power), 3.2 (Authorization of Transaction),
and 3.3 (Capitalization and Subsidiaries) may be made at any time without
limitation (collectively, the representations and warranties described in
clauses (a), (b) and (c) are referred to as the “Excluded Representations”) and
(d) any claim related to intentional or fraudulent breaches of the
representations and warranties may be made at any time without limitation.
Investor will have no liability with respect to any claim for any breach or
inaccuracy of any representation or warranty in this Agreement unless Orgenesis
Parent notifies Investor of such a claim on or before the General Survival Date.
Notwithstanding anything to the contrary contained herein, if Investor or
Orgenesis Parent, as applicable, provides notice of a claim in accordance with
the terms of this Agreement within the applicable time period set forth above,
then liability for such claim will continue until such claim is fully resolved.

6.4       Limitations on Indemnification by Orgenesis Parent.

(a)       With respect to the matters described in Sections 6.1(a)(i), Orgenesis
Parent will have no liability until Investor Indemnitees have suffered aggregate
Adverse Consequences by reason of all such breaches in excess of $350,000 (the
“Threshold”), after which point Orgenesis Parent will be obligated to indemnify
Investor Indemnitees from and against all Adverse Consequences from dollar one;
provided, that the foregoing limitations shall not apply in respect of any
Adverse Consequences relating to (i) breaches of the Excluded Representations or
(ii) any intentional or fraudulent breach of a representation or warranty.

-37-

--------------------------------------------------------------------------------

(b)       With respect to the matters described in Sections 6.1(a)(i), the
aggregate maximum liability of Orgenesis Parent shall be $2,500,000 (the “Cap”);
provided, that the foregoing limitations shall not apply in respect of any
Adverse Consequences relating to (i) breaches of the Excluded Representations or
(ii) any intentional or fraudulent breach of representation or warranty.

(c)       With respect to the matters described in Sections 6.1(a)(i) relating
to breach of any Excluded Representation, the aggregate maximum liability of
Orgenesis Parent shall be the Purchase Price paid to the Company pursuant to
this Agreement.

(d)       Investor agrees that it shall not be entitled to indemnification or
have any recourse against Orgenesis Parent or the Company, solely for the
Company’s failure to meet the conditions required for payment of the First
Future Payment and/or Second Future Payment as set forth in Sections 1.6(a) and
1.6(b) and that Investor’s sole remedy and recourse for such failure is that the
First Future Payment and/or the Second Future Payment, as applicable, shall not
be earned and shall not be payable.

6.5       Limitations on Indemnification by Investor.

(a)       With respect to the matters described in Section 6.2(a), Investor will
have no liability until Orgenesis Indemnitees have suffered Adverse Consequences
by reason of all such breaches in excess of the Threshold, after which point
Investor will be obligated to indemnify Orgenesis Indemnitees from and against
all Adverse Consequences from dollar one; provided, that the foregoing
limitations shall not apply in respect of any Adverse Consequences relating to
(a) breaches of any representation made in Sections 2.2(a) (Organization of
Investor), 2.2(b) (Authorization of Transaction), and 2.2(d) (Brokers’ Fees) or
(b) any intentional or fraudulent breach of a representation or warranty.

(b)       With respect to the matters described in Section 6.2(a), the aggregate
maximum liability of Investor shall be the Cap; provided, that the foregoing
limitation shall not apply in respect of any Adverse Consequences relating to
(i) breaches of any representation made in Sections 2.2(a) (Organization of
Investor), 2.2(b) (Authorization of Transaction), and 2.2(d) (Brokers’ Fees) or
(ii) any intentional or fraudulent breach of a representation or warranty.

6.6       Third-Party Claims.

(a)       If a third party initiates a claim, demand, dispute, lawsuit or
arbitration (a “Third-Party Claim”) against any Person (the “Indemnified Party”)
with respect to any matter that the Indemnified Party might make a claim for
indemnification against any Party (the “Indemnifying Party”) under this Article
6, then the Indemnified Party must promptly notify the Indemnifying Party in
writing of the existence of such Third-Party Claim and must deliver copies of
any documents served on the Indemnified Party with respect to the Third-Party
Claim; provided, however, that any failure on the part of an Indemnified Party
to so notify an Indemnifying Party shall not limit any of the obligations of the
Indemnifying Party under this Article 6 (except to the extent such failure
materially prejudices the defense of such proceeding).

-38-

--------------------------------------------------------------------------------

(b)       Upon receipt of the notice described in Section 6.6(a), the
Indemnifying Party will have the right to defend the Indemnified Party against
the Third-Party Claim with counsel reasonably satisfactory to the Indemnified
Party, provided, that (i) the Indemnifying Party notifies the Indemnified Party
in writing within fifteen (15) days after the Indemnified Party has given notice
of the Third-Party Claim that the Indemnifying Party will indemnify the
Indemnified Party from and against the entirety of any Adverse Consequences the
Indemnified Party may suffer resulting from, arising out of, relating to, or
caused by the Third-Party Claim, (ii) the Indemnifying Party provides the
Indemnified Party with evidence reasonably acceptable to the Indemnified Party
that the Indemnifying Party will have the financial resources to defend against
the Third-Party Claim and fulfill its indemnification obligations hereunder,
(iii) the Third-Party Claim involves only money damages and does not seek an
injunction or other equitable relief, (iv) the Third-Party Claim does not
involve any customer of the Company or any of its Subsidiaries, (v) settlement
of, or an adverse judgment with respect to, the Third-Party Claim is not, in the
good faith judgment of the Indemnified Party, likely to establish a precedential
custom or practice adverse to the continuing business interests or the
reputation of the Indemnified Party, and (vi) the Indemnifying Party conducts
the defense of the Third-Party Claim actively and diligently. The Indemnifying
Party will keep the Indemnified Party apprised of all material developments,
including settlement offers, with respect to the Third-Party Claim and permit
the Indemnified Party to participate in the defense of the Third-Party Claim. So
long as the Indemnifying Party is conducting the defense of the Third-Party
Claim in accordance with this Section 6.6(b), the Indemnifying Party will not be
responsible for any attorneys’ fees or other expenses incurred by the
Indemnified Party regarding the defense of the Third-Party Claim.

(c)       In the event that any of the conditions under Section 6.6(b) is or
becomes unsatisfied, however, (i) the Indemnified Party may defend against, and
consent to the entry of any judgment on, or enter into any settlement with
respect to, the Third-Party Claim in any manner it may reasonably deem
appropriate, (ii) the Indemnifying Parties will reimburse the Indemnified Party
promptly and periodically for the costs of defending against the Third-Party
Claim (including reasonable attorneys’ fees and expenses), and (iii) the
Indemnifying Parties will remain responsible for any Adverse Consequences the
Indemnified Party may suffer resulting from, arising out of, relating to, or
caused by the Third-Party Claim to the fullest extent provided in this Article
6.

(d)       Except in circumstances described in Section 6.6(c), neither the
Indemnified Party nor the Indemnifying Party will consent to the entry of any
judgment or enter into any settlement with respect to the Third-Party Claim
without the prior written consent of the other party, which consent will not be
unreasonably withheld or delayed.

6.7       Other Indemnification Matters. All indemnification payments under this
Article 6 will be deemed adjustments to the Cash Payment. For purposes of
determining the amount of Adverse Consequences resulting from any
misrepresentation or breach of a representation or warranty (but for the
avoidance of doubt, not for purposes of determining whether there has been any
misrepresentation or breach of a representation or warranty), all qualifications
or exceptions in any representation or warranty relating to or referring to the
terms “material”, “materiality”, “in all material respects”, “Material Adverse
Effect” or any similar term or phrase shall be disregarded, it being the
understanding of the Parties that for such purposes, the representations and
warranties of the Parties contained in this Agreement shall be read as if such
terms and phrases were not included in them. Orgenesis Parent agrees that
Orgenesis Parent and its Affiliates have no claims or rights to contribution or
indemnity from the Company or any of its Subsidiaries with respect to any
amounts paid by Orgenesis Parent pursuant to this Article 6. The right to
indemnification, payment of any losses or other remedy based on such
representations and warranties (as modified by the applicable sections of the
Disclosure Schedule), covenants, and obligations will not be affected by any
investigation conducted with respect to, or any knowledge acquired (or capable
of being acquired) at any time, whether before or after the execution and
delivery of this Agreement, with respect to the accuracy or inaccuracy of or
compliance with, any such representation or warranty (as modified by the
applicable sections of the Disclosure Schedule), covenant, or obligation.
Orgenesis Parent hereby acknowledges that, regardless of any investigation made
(or not made) by or on behalf of Investor, and regardless of the results of any
such investigation, Investor has entered into this transaction in express
reliance upon such representations and warranties (as modified by the applicable
sections of the Disclosure Schedule) covenants and obligations.

-39-

--------------------------------------------------------------------------------

6.8       Indemnity Payments. Orgenesis Parent shall have the option to make
prompt payment to an Investor Indemnitee in the entire amount of all Adverse
Consequences claimed by such Investor Indemnitee (each such amount, an
“Indemnity Claim”) pursuant to an indemnification claim made pursuant to this
Agreement, either (a) in an amount of cash equal to the Indemnity Claim or (b)
in an amount of shares of Company Preferred Stock issued by the Company equal to
the quotient of (i) the Indemnity Claim divided by (ii) $31.22; provided, that
if an Investor Indemnitee is the Company or any of its Subsidiaries, then the
Indemnity Claim shall be satisfied in cash by Orgenesis Parent.

ARTICLE 7

TAX MATTERS

7.1       Tax Indemnification. In addition to the indemnification provisions of
Article 6, Orgenesis Parent shall be liable for, and shall indemnify and hold
Investor Indemnitees harmless from and against the entirety of any Adverse
Consequences that any Investor Indemnitee may suffer or incur resulting from,
arising out of, relating to, or caused by (a) all Taxes of Orgenesis Parent, (b)
all Taxes imposed on or incurred by the Company and its Subsidiaries with
respect to any Pre-Closing Tax Periods, (c) all Taxes imposed on or incurred by
Orgenesis Parent, the Company or any of their Subsidiaries with respect to the
Reorganization, (d) any withholding, payroll, social security, unemployment or
similar Taxes caused by or resulting from the sale or issuance of the Company
Preferred Stock, (e) all Taxes of any Person imposed on any of the Company or
any of its Subsidiaries as a transferee or successor, by contract or otherwise,
which Taxes relate to an event or transaction occurring before the Closing, and
(f) all Taxes of any member of an affiliated, consolidated, combined, or unitary
group of which the Company or its Subsidiaries (or any predecessor) is or was a
member on or prior to the Closing Date, including pursuant to Treasury
Regulation Section 1.1502 -6 or any analogous or similar state, local, or
foreign Law.

-40-

--------------------------------------------------------------------------------

7.2       Responsibility for Filing Tax Returns for Periods through Closing
Date. The Company shall prepare or cause to be prepared and file or cause to be
filed all Tax Returns for the Company and its Subsidiaries that are filed after
the Closing Date. The Company shall permit Investor to review, comment and
consent with respect to each such Tax Return related to a Pre-Closing Tax Period
prior to filing and shall make such revisions as are reasonably requested by
Investor.

7.3       Straddle Periods. For purposes of this Article, in the case of any
Taxes that are imposed on a periodic basis and are payable for a Tax period that
includes (but does not end on) the Closing Date, the portion of such Tax that
relates to the Pre-Closing Tax Period will (a) in the case of any Taxes other
than Taxes based upon or related to income or receipts, be deemed to equal the
amount of such Tax for the entire Tax period multiplied by a fraction the
numerator of which is the number of days in the Tax period ending on the Closing
Date and the denominator of which is the number of days in the entire Tax
period, and (b) in the case of any Tax based upon or related to payroll, income
or receipts, be deemed to equal the amount that would be payable if the relevant
Tax period ended on the Closing Date.

7.4       Cooperation on Tax Matters. Investor and Orgenesis Parent will
cooperate, as and to the extent reasonably requested by the other Party, in
connection with the filing and preparation of Tax Returns pursuant to this
Article and any Proceeding related thereto. Such cooperation will include the
retention and (upon the other Party’s request) the provision of records and
information that are reasonably relevant to any such Proceeding and making
employees available on a mutually convenient basis to provide additional
information and explanation of any material provided hereunder. Investor and
Orgenesis Parent will retain all books and records with respect to Tax matters
pertinent to the Company and its Subsidiaries relating to any Tax period
beginning before the Closing Date until thirty (30) days after the expiration of
the statute or period of limitations of the respective Tax periods.

7.5       Certain Taxes. All transfer (including real estate transfer),
documentary, sales, use, stamp, registration and other such Taxes and fees
(including any penalties and interest) incurred in connection with this
Agreement or the Transactions will be paid by Orgenesis Parent when due, and
Orgenesis Parent will, at its own expense, file all necessary Tax Returns and
other documentation with respect to all such transfer, documentary, sales, use,
stamp, registration and other Taxes and fees, and, if required by applicable
Law, the Company and Investor will join in the execution of any such Tax Returns
and other documentation.

ARTICLE 8

DEFINITIONS

“Accountants” has the meaning set forth in Section 1.5.

“Adverse Consequences” means all actions, suits, Proceedings, charges,
complaints, claims, Orders, dues, penalties, fines, costs, amounts paid in
settlement, liabilities, obligations, Taxes, Liens, losses, damages,
deficiencies, costs of investigation, court costs, and other expenses (including
interest, penalties and reasonable attorneys’ fees and expenses, whether in
connection with Third-Party Claims or claims among the Parties related to the
enforcement of the provisions of this Agreement.

-41-

--------------------------------------------------------------------------------

“Advisory Services Agreements” means that certain Advisory Services Agreement
dated as of the date hereof between the Company and Great Point Partners, LLC,
and that certain Transaction Services Agreement dated as of the date hereof
between the Company and GPP Securities, LLC, each in the applicable form
attached hereto as Exhibit A.

“Affiliate” means, with respect to the Person to which it refers, (a) a Person
that directly or indirectly, through one or more intermediaries, controls, is
controlled by or is under common control with, such Person, (b) any officer,
director, manager or equityholder of such Person, (c) any parent, sibling,
descendant or spouse of such Person or of any of the Persons referred to in
clauses (a) and (b), and (d) any corporation, limited liability company, general
or limited partnership, trust, association or other business or investment
entity that directly or indirectly, through one or more intermediaries controls,
is controlled by or is under common control with any of the foregoing
individuals. For purposes of this definition, the term “control” of a Person
shall mean the possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies, whether through the ownership
of voting securities, by Contract or otherwise.

“Agreement” has the meaning set forth in the preface.

“Amended and Restated Certificate of Incorporation” means that certain Amended
and Restated Certificate of Incorporation of the Company filed with the State of
Delaware as of the date hereof, in the form of Exhibit B attached hereto.

“Ancillary Agreements” means all of the agreements, documents and instruments
executed and delivered pursuant to this Agreement or the Reorganization.

“Applicable Area” means (a) anywhere in the world, but if such area is
determined by judicial action to be too broad, then it means (b) Europe, North
America and Asia, but if such area is determined by judicial action to be too
broad, then it means (c) any country in which Orgenesis Parent, the Company or
their Subsidiaries engaged in Business prior to the Closing Date, but if such
area is determined by judicial action to be too broad, then it means (d) any
state or locality within any country in which Orgenesis Parent, the Company or
their Subsidiaries engaged in Business prior to the Closing Date.

“Business” means the business of providing manufacturing and development
services to third parties related to cell and gene therapy products, processes
and solutions and providing related manufacturing or development services, and
the creation and development of technology, Intellectual Property, tools and
optimizations in connection with such manufacturing and development services for
third parties; provided, however, that notwithstanding the foregoing, research,
manufacturing, development and all other activities related to the development,
discovery, manufacturing and commercialization of therapeutic products and the
process, methods or services thereof (including, without limitation, such
therapeutic products in which Orgenesis Parent has an economic interest or any
relationship with any Third Party in which Orgenesis has an economic interest or
that are created, developed, manufactured or sold by a joint venture,
partnership or collaboration between Orgenesis and a Third Party) with a Third
Party shall not, for purposes of this Agreement, be considered part of the
“Business”.

-42-

--------------------------------------------------------------------------------

“Business Day” means any day that is not a Saturday, Sunday or any other day on
which banks are required or authorized by Law to be closed in New York, New
York.

“Cap” has the meaning set forth in Section 6.4(b).

“Cash” means the aggregate amount of cash and cash equivalents of the Company
and its Subsidiaries on a consolidated basis as of the Closing Date as
determined in accordance with GAAP, excluding any Restricted Cash; provided,
that if such aggregate amount of cash and cash equivalents is a negative number,
then it shall include the amount of all fees, penalties or interest related to
such negative amount of Cash.

“Cash Payment” means the amount equal to (a) $11,800,000, minus (b) the Working
Capital Deficit, if any, minus (c) the Debt Amount, minus (d) the Cash
Shortfall, if any.

“Cash Payment Shortfall” has the meaning set forth in Section 1.4(b).

“Cash Shortfall” means the amount (if any) by which the amount of Cash is less
than the Required Cash.

“Change of Control Transaction” has the meaning set forth in Section 9.18.

“Closing” has the meaning set forth in Section 1.9.

“Closing Date” has the meaning set forth in Section 1.9.

“Closing Statement” has the meaning set forth in Section 1.5.

“Code” means the Internal Revenue Code of 1986, as amended, and any applicable
rules and regulations thereunder, and any successor to such statute, rules or
regulations.

“Company” has the meaning set forth in the preface.

“Company Common Stock” has the meaning set forth in Section 3.3(a).

“Company Insurance Agreements” has the meaning set forth in Section 3.14.

“Company Preferred Stock” has the meaning set forth in Section 1.1.

“Company Securities” has the meaning set forth in Section 3.3(a).

“Confidential Information” means any information concerning the Company or the
Business and the business and affairs of the Company and its Subsidiaries not
already generally available to the public.

-43-

--------------------------------------------------------------------------------

“Consent” means, with respect to any Person, any consent, approval,
authorization, permission or waiver of, or registration, declaration or other
action or filing with or exemption by such Person.

“Contract” means any oral or written contract, obligation, understanding,
commitment, lease, license, purchase order, bid or other agreement.

“Copyrights” has the meaning set forth in Section 3.12(c).

“Customer” means any Person who (a) purchased or licensed services of the
Business from the Company or any of its Subsidiaries (or their predecessors)
during the three (3) years prior to the Closing Date, (b) was called upon or
solicited by the Company or any of its Subsidiaries (or their predecessors)
during such three (3) year period if such solicitation relates to the Business,
or (c) was a distributor, sales representative, agent or broker for the Company
or any of its Subsidiaries during such three (3) year period with respect to the
Business. Notwithstanding the foregoing, the term “Customer” shall not include
(i) any Third Party or (ii) any Person purchasing or licensing products from or
providing or receiving services from/to the Company that do not relate to the
Business.

“Debt” means any (a) obligations relating to indebtedness for borrowed money,
(b) obligations evidenced by bonds, notes, debentures or similar instruments,
(c) obligations in respect of capitalized leases (calculated in accordance with
GAAP), (d) the principal or face amount of banker’s acceptances, surety bonds,
performance bonds or letters of credit (in each case whether or not drawn), (e)
obligations for the deferred purchase price of property or services, including,
without limitation, the maximum potential amount payable with respect to
earnouts, purchase price adjustments or other payments related to acquisitions
(other than current accounts payable to suppliers and similar accrued
liabilities incurred in the Ordinary Course of Business, paid in a manner
consistent with industry practice and reflected as a current liability in the
final calculation of Working Capital), (f) obligations under any existing
interest rate, commodity or other swap, hedge or financial derivative agreement
entered into by the Company or its Subsidiaries prior to Closing, (g)
Off-Balance Sheet Financing of the Company or its Subsidiaries in existence
immediately prior to the Closing, (h) other long term or non-ordinary course
liabilities, (i) obligations relating to any annual bonuses of employees of the
Company and its Subsidiaries for the calendar year 2017 or prior (including any
payroll, employment or other Taxes required to be paid in connection therewith),
(j) obligations relating to any Taxes imposed on or incurred by the Company and
its Subsidiaries with respect to all periods prior to the Closing Date to the
extent not included in Working Capital, (k) obligations related to any deferred
compensation or other unfunded or underfunded retirement or pension plan, fund,
program, or other benefits of the Company or its Subsidiaries (including any
amounts the Company or any of its Subsidiaries are required to pay in connection
with defined contribution schemes (including any minimum returns related
thereto)), (l) all accounts payable of the Company and its Subsidiaries that
have been outstanding for more than 90 days, (m) indebtedness or obligations of
the types referred to in the preceding clauses (a) through (l) of any other
Person secured by any Lien on any assets of the Company or any of its
Subsidiaries, even though the Company and its Subsidiaries have not assumed or
otherwise become liable for the payment thereof, and (n) obligations in the
nature of guarantees of obligations of the type described in clauses (a) through
(l) above of any other Person, in each case together with all accrued interest
thereon and any applicable prepayment, redemption, breakage, make-whole or other
premiums, fees or penalties.

-44-

--------------------------------------------------------------------------------

“Debt Amount” means all Debt of the Company and its Subsidiaries (on a
consolidated basis) as of the Closing Date plus, without duplication, any
amounts required to fully pay or otherwise satisfy all such Debt (including, but
not limited to, any prepayment premium or penalty, breakage costs, accrued
interest and costs and expenses).

“Designated Courts” has the meaning set forth in Section 9.17.

“Designated Intellectual Property” has the meaning set forth in Section 3.12(c).

“Designated Pre-Closing Liabilities” means any liability or obligation of the
Company and its Subsidiaries other than: (a) liabilities for accounts payable,
accrued expenses and other current liabilities of the Company and its
Subsidiaries as of the Closing to the extent accrued for and reflected as a
current liability in the final calculation of Working Capital; (b) liabilities
and obligations for accrued wages, commissions, annual bonuses, accrued vacation
and other amounts payable to the Company’s and its Subsidiaries’ employees as of
the Closing to the extent specifically accrued for and reflected as a current
liability in the final calculation of Working Capital; and (c) liabilities under
Contracts first arising or becoming payable after the Closing Date, excluding,
however, any such liabilities resulting from or relating to any breach, default,
violation or occurrence of a contingency thereunder occurring on or prior to the
Closing Date.

“Disclosure Schedule” means the disclosure schedule delivered by Orgenesis
Parent and the Company to Investor on the date hereof.

“EBITDA” means, for the relevant time period, the amount equal to the sum of (a)
Net Income attributable to the Company during such period, plus (b) to the
extent (but only to the extent) deducted in determining such Net Income
attributable to the Company, without duplication, (i) all interest expense for
such period, (ii) all charges against Net Income for such period for federal,
state and local income Taxes and deferred tax charges, (iii) all depreciation
expenses for such period, and (iv) all amortization expenses for such period,
and (iv) any extraordinary expenses or losses (including losses on the sale of
assets outside the Ordinary Course of Business) to the extent realized during
such period (subject to the Investor’s approval of any such “add back” items
(such approval not to be unreasonably withheld)) minus (c) to the extent (but
only to the extent) added in determining such Net Income attributable to the
Company (i) all interest income during such period and (ii) any extraordinary
income or gains (including gains on the sales of assets outside of the Ordinary
Course of Business), to the extent realized during such period. Notwithstanding
anything in this Agreement to the contrary, (x) if the Company or any of its
Subsidiaries engages in an acquisition, joint venture or similar transaction
prior to the end of the applicable Measurement Period, then EBITDA will be
calculated without giving effect to such acquisition, joint venture or similar
transaction (or the business acquired thereby), (y) the initial costs and
expenses of organizing and establishing the operations of the Company’s
Subsidiary based in the United States shall not be included in any calculation
of EBITDA, (z) all inter-company revenues, costs and expenses among the Company
and any of its Subsidiaries shall be eliminated for purposes of calculating
EBITDA, (aa) all non-cash expenses (such as for example stock based
compensation) shall not be included in any calculation of EBITDA, (bb) during
the period beginning on the Closing Date and ending two (2) years after the
Closing Date only, the cost of the annual compensation of Darren Head and any
Chief Financial Officer of the Company hired after the date hereof shall not be
included in any calculation of EBITDA, and (cc) all management fees paid by the
Company pursuant to Section 6 of that certain Advisory Services Agreement dated
as of the date hereof between the Company and Great Point Partners, LLC shall
not be included in any calculation of EBITDA.

-45-

--------------------------------------------------------------------------------

“Employee Benefit Plan” means any (a) pension plan or deferred compensation or
retirement plan, fund, program, or arrangement, (b) equity-based plan, program,
or arrangement (including any stock or equity interest option, stock or equity
interest purchase, stock or equity interest ownership, stock or equity interest
appreciation, phantom stock or equity interest, or restricted stock or equity
interest plan) or (c) other retirement, severance, bonus, profit-sharing,
incentive, health, dental, medical, surgical, hospital, indemnity, welfare,
sickness, accident, disability, death, apprenticeship, training, day care,
scholarship, tuition reimbursement, education, adoption assistance, prepaid
legal services, termination, unemployment, vacation or other paid time off,
change in control, or other similar plan, fund, program, or arrangement, whether
written or unwritten, that is sponsored, maintained, or contributed to, or
required to be maintained or contributed to, by the Company or any of its
Subsidiaries or any other Person for the benefit of any present or former
officers, employees, agents, directors, consultants, or independent contractors
of the Company or any of its Subsidiaries.

“Employment Agreement” means that certain Employment Agreement dated as of the
date hereof between the Company and Darren Head, in the form of Exhibit C
attached hereto.

“Environmental, Health, and Safety Requirements” means all Laws and Orders
concerning public health and safety, worker and occupational health and safety,
natural resources and pollution or protection of the environment, including all
those relating to the presence, use, production, generation, handling,
transportation, treatment, storage, disposal, distribution, labeling, testing,
processing, discharge, release, threatened release, control, or cleanup of any
Hazardous Substances, materials, or wastes, chemical substances, or mixtures,
pesticides, pollutants, contaminants, toxic chemicals, petroleum products or
byproducts, fuel oil products and byproducts, mold, asbestos, polychlorinated
biphenyls, noise, or radiation.

“Estimated Cash Payment” has the meaning set forth in Section 1.3.

“Excluded Representations” has the meaning set forth in Section 6.3.

“Final Cash Payment” has the meaning set forth in Section 1.5.

“Financial Statements” has the meaning set forth in Section 3.7(a).

“First Future Payment” has the meaning set forth in Section 1.6(a).

“First Period EBITDA Shortfall” has the meaning Section 1.6.

“First Period Net Revenue Shortfall” has the meaning Section 1.6.

-46-

--------------------------------------------------------------------------------

“First Measurement Period” has the meaning set forth in Section 1.6(a).

“First Milestones” has the meaning set forth in Section 1.6(a).

“Future Payments” means the First Future Payment and the Second Future Payment,
collectively.

“Future Payment Objections Statement” has the meaning specified in Section 1.7.

“Future Payment Report” has the meaning specified in Section 1.7.

“GAAP” means generally accepted accounting principles in the United States as
set forth in pronouncements of the Financial Accounting Standards Board (and its
predecessors) and the American Institute of Certified Public Accountants.

“General Survival Date” has the meaning set forth in Section 6.3.

“Governmental Body” means any foreign or domestic federal, state or local
government or quasi-governmental authority or any department, agency,
subdivision, court or other tribunal of any of the foregoing.

“Hazardous Substances” means (a) petroleum or petroleum products, flammable
materials, explosives, radioactive materials, radon gas, lead-based paint,
asbestos in any form, urea formaldehyde foam insulation, polychlorinated
biphenyls (PCBs), transformers or other equipment that contain dielectric fluid
containing PCBs and toxic mold or fungus of any kind or species, (b) any
chemicals or other materials or substances which are defined as or included in
the definition of “hazardous substances,” “hazardous wastes,” “hazardous
materials,” “toxic substances,” “toxic pollutants,” “contaminants,”
“pollutants,” or words of similar import under any applicable Environmental,
Health, and Safety Requirements, and (c) any other chemical, material or
substance exposure to which is prohibited, limited or regulated under any
applicable Environmental, Health, and Safety Requirements.

“Improvements” means all buildings, structures, fixtures, building systems and
equipment, and all components thereof (including the roof, foundation and
structural elements), included in the Leased Real Property.

“Indemnified Party” has the meaning set forth in Section 6.6(a).

“Indemnifying Party” has the meaning set forth in Section 6.6(a).

“Indemnity Claim” has the meaning set forth in Section 6.8.

“Intellectual Property” means all intellectual property, whether registered or
unregistered, including the following in any jurisdiction throughout the world:
(a) all inventions (whether patentable or unpatentable and whether or not
reduced to practice), all improvements thereto, and all patents, patent
applications, and patent disclosures, together with all reissuances,
continuations, continuations-in-part, divisions, extensions, and reexaminations
thereof, (b) all trademarks, service marks, trade dress, logos, slogans, trade
names (including social media user names), corporate and business names,
Internet domain names, and rights in telephone numbers, together with all
translations, adaptations, derivations, and combinations thereof and including
all goodwill associated therewith, and all applications, registrations, and
renewals in connection therewith, (c) all copyrightable works, all copyrights,
and all applications, registrations, and renewals in connection therewith, (d)
all mask works and all applications, registrations, and renewals in connection
therewith, (e) all trade secrets and confidential business information
(including ideas, research and development, know-how, formulas, compositions,
manufacturing and production processes and techniques, technical data and
information, data rights, materials designs, drawings, specifications, customer
and supplier lists, pricing and cost information, and business and marketing
plans and proposals), (f) all Software, (g) all material advertising and
promotional materials, (h) all other proprietary rights, and (i) all copies and
tangible embodiments thereof (in whatever form or medium). Intellectual Property
of the Company shall include any such Intellectual Property listed in the
relevant schedules of the Disclosure Schedule.

-47-

--------------------------------------------------------------------------------

 “Intellectual Property Agreements” means any Contract pursuant to which the
Company or any of its Subsidiaries uses Intellectual Property which is not owned
by the Company or one of its Subsidiaries or pursuant to which the Company or
any of its Subsidiaries grants any other Person the any rights with respect to
any Intellectual Property owned or licensed by the Company or any of its
Subsidiaries.

 “Investor” has the meaning set forth in the preface.

 “Investor Expenses” means any and all legal, accounting, tax, financial
advisory and other professional or transaction related costs, fees and expenses
incurred by Great Point Partners, LLC, Investor or their Affiliates in
connection with this Agreement or in investigating, pursuing or completing the
Transactions (including any amounts owed to any consultants, auditors,
accountants, attorneys, brokers or investment bankers), as evidenced by
appropriate written invoices.

 “Investor Indemnitees” has the meaning set forth in Section 6.1(a). “Israel
Sub” has the meaning set forth in the Preliminary Statements.

 “Knowledge” means (a) in the case of an individual, the actual knowledge of
such individual, upon reasonable inquiry and (b) in the case of Orgenesis
Parent, the Company, and their Subsidiaries, the actual knowledge of Vered
Caplan, Fred Tonglet, David Kim, Ohad Karnieli, Nufar Gross and Denis Bedoret in
each case upon reasonable inquiry of such Person’s direct reports who hold
executive office or management positions.

 “Law” means any foreign or domestic federal, state or local law, statute, code,
ordinance, regulation, rule, directive, consent agreement, constitution or
treaty of any Governmental Body, including common law.

 “Leased Real Property” means all leasehold or subleasehold estates and other
rights to use or occupy any land, buildings, structures, Improvements, fixtures
or other interest in real property held by the Company or any of its
Subsidiaries.

-48-

--------------------------------------------------------------------------------

 “Leases” means all written or oral leases, subleases, licenses, easements,
concessions and other agreements, including all amendments, extensions,
renewals, guaranties, and other agreements with respect thereto, pursuant to
which the Company or any of its Subsidiaries holds any Leased Real Property.

 “Lien” means any lien, mortgage, pledge, encumbrance, charge, security
interest, adverse claim, liability, interest, charge, preference, priority,
proxy, transfer restriction (other than restrictions under the Securities Act
and state securities Laws), encroachment, Tax, order, community property
interest, equitable interest, option, warrant, right of first refusal, easement,
profit, license, servitude, right of way, covenant, condition or zoning
restriction.

 “Material Adverse Effect” means any event, change, development, or effect that,
individually or in the aggregate, will or could reasonably be expected to have a
materially adverse effect on (a) the business, operations, assets (including
intangible assets), liabilities, operating results, or financial condition of
the Company or any of its Subsidiaries or (b) the ability of the Company or
Orgenesis Parent to consummate timely the Transactions.

 “Material Contracts” means, collectively, the Contracts required to be listed
in Section 3.13(a) of the Disclosure Schedule, the Leases, the Intellectual
Property Agreements, and the Company Insurance Agreements.

 “Material Customers” has the meaning set forth in Section 3.22(a).

“Material Vendors” has the meaning set forth in Section 3.22(a).

 “Measurement Periods” means the First Measurement Period and the Second
Measurement Period, collectively.

 “Most Recent Balance Sheet” means the balance sheet contained within the Most
Recent Financial Statements.

 “Most Recent Financial Statements” has the meaning set forth in Section 3.7(a).

“Most Recent Fiscal Month End” has the meaning set forth in Section 3.7(a) .

 “Most Recent Fiscal Year End” has the meaning set forth in Section 3.7(a).

 “Net Income” means, for any period of determination, net earnings (or net loss)
of the Company and its Subsidiaries on a consolidated basis for such period, but
excluding (without duplication) (a) any income or gains or losses from the
collection of the proceeds of any insurance policies or settlements, (b) any
restoration to income of any contingency reserve, except to the extent that
provision for such reserve was made out of income accrued during the Measurement
Periods, (c) any income or gain or loss during such period from (i) any prior
period adjustments resulting from any change in accounting principles in
accordance with GAAP or (ii) any discontinued operations or disposition thereof,
and (d) any income or gains or losses resulting from the retirement or
extinguishment of Debt or the acquisition of any securities.

 “Net Names” has the meaning set forth in Section 3.12(h).

-49-

--------------------------------------------------------------------------------

  "Net Revenue”means, for the relevant time period, the revenue (net of
discounts, returns, price adjustments, refunds, rebates, credits, offsets and
allowances) generated by the Company and its Subsidiaries on a consolidated
basis for such time period. Notwithstanding anything in this Agreement to the
contrary, if the Company or any of its Subsidiaries engages in an acquisition,
joint venture, disposition or similar transaction prior to the end of the
applicable Measurement Period, then Net Revenue will be calculated without
giving effect to such acquisition, joint venture, disposition or similar
transaction (or the business acquired thereby).

 “Objections Statement” has the meaning set forth in Section 1.5.

 “Off-Balance Sheet Financing” means (a) any liability of the Company or any of
its Subsidiaries under any sale and leaseback transactions which does not create
a liability on the consolidated balance sheet of the Company and (b) any
liability of the Company or any of its Subsidiaries under any synthetic lease,
Tax retention operating lease, off-balance sheet loan or similar off-balance
sheet financing product where the transaction is considered indebtedness for
borrowed money for federal income Tax purposes but is classified as an operating
lease in accordance with GAAP for financial reporting purposes.

 “Order” means any foreign or domestic order, award, decision, injunction,
judgment, ruling, decree, charge, writ, subpoena or verdict entered, issued,
made or rendered by any Governmental Body or arbitrator.

 “Ordinary Course of Business” means the ordinary course of business consistent
with past custom and practice (including with respect to quantity and
frequency).

 “Organizational Documents” means (a) any certificate or articles of
incorporation, bylaws, certificate or articles of formation, operating agreement
or partnership agreement, (b) any documents comparable to those described in
clause (a) as may be applicable pursuant to any Law, and (c) any amendment or
modification to any of the foregoing.

 “Orgenesis Indemnitees” has the meaning set forth in Section 6.2.

 “Orgenesis Manufacturing Agreement” has the meaning set forth in Section
3.21(b).

 “Orgenesis Parent” has the meaning set forth in the preface.

 “Orgenesis Transaction Expenses” means any and all (a) legal, accounting, tax,
financial advisory, environmental consultants and other professional or
transaction related costs, fees and expenses incurred by Orgenesis Parent, its
Affiliates, the Company or any of its Subsidiaries in connection with this
Agreement or in investigating, pursuing or completing the Transactions (in each
case including any amounts owed to any consultants, auditors, accountants,
attorneys, brokers or investment bankers), (b) payments, bonuses or severance
which become due or are otherwise required to be made by Orgenesis Parent, its
Affiliates, the Company or any of its Subsidiaries as a result of or in
connection with the Closing or as a result of any change of control or other
similar provisions, and (c) payroll, employment or other Taxes, if any, required
to be paid by Orgenesis Parent, its Affiliates, the Company or any of its
Subsidiaries with respect to the amounts payable pursuant to this Agreement, the
amounts described in clause (a) and (b), or the forgiveness of any loans or
other obligations owed by Orgenesis Parent or employees in connection with the
Transactions.

-50-

--------------------------------------------------------------------------------

 “Party” has the meaning set forth in the preface.

 “Patents” has the meaning set forth in Section 3.12(c)(i).

 “Permit” means any license, import license, export license, franchise, Consent,
permit, certificate, certification, certificate of occupancy or Order issued by
any Person.

 “Permitted Lien” means any (a) statutory liens for Taxes not yet due or payable
or for Taxes that the Company or any of its Subsidiaries are contesting in good
faith through appropriate proceedings in a timely manner, in each case for which
adequate reserves have been established and shown on the Most Recent Balance
Sheet, (b) statutory liens of landlords, carriers, warehousemen, workmen,
repairmen, mechanics, materialmen and similar liens arising in the Ordinary
Course of Business and not incurred in connection with the borrowing of money,
(c) restrictions, easements, covenants, reservations, rights of way or other
similar matters of title to the Leased Real Property of record, and (d) zoning
ordinances, restrictions, prohibitions and other requirements imposed by any
Governmental Body, all of which do not materially interfere with the conduct of
the Business.

 “Person” means any individual, corporation, partnership, limited liability
company, firm, joint venture, association, joint-stock company, trust,
unincorporated organization, Governmental Body or other entity.

 “Personal Information” refers to data that, separately or when combined with
other data, can be used to identify an individual person, including, without
limitation, name, address, email address, photograph, IP address, and unique
device identifier.

 “Pre-Closing Tax Period” means any taxable period ending on or before the
Closing Date and the portion through the end of the Closing Date for any taxable
period that includes (but does not end on) the Closing Date.

 “Privacy Laws” means all Laws and industry self-regulatory programs concerning
the creation, receipt, maintenance, transmission, use, disclosure, processing,
protection, collection, analysis, retention, storage, privacy, security, breach,
transfer, destruction, or disposal of Personal Information including, without
limitation, foreign, state and local consumer protection Laws, foreign, state
and local breach notification Laws.

 “Proceeding” means any foreign or domestic action, hearing, proceeding, audit,
lawsuit, litigation, grievance, investigation or arbitration (in each case,
whether civil, criminal or administrative) pending by or before any Governmental
Body or arbitrator.

 “Proper Approval” has the meaning set forth in Section 1.6(a).

 “Properly Approved” has the meaning set forth in Section 1.6(a).

 “Purchase Price” has the meaning set forth in Section 1.2.

-51-

--------------------------------------------------------------------------------

 “QMS License Agreement” has the meaning set forth in Section 4.11.

 “Receivables” has the meaning set forth in Section 3.7(c).

 “Released Claims” has the meaning set forth in Section 4.8.

 “Released Parties” has the meaning set forth in Section 4.8.

 “Releasors” has the meaning set forth in Section 4.8.

 “Reorganization” has the meaning set forth in the Preliminary Statements.

 “Required Cash” means an amount of Cash equal to $2,407,771.

 “Restricted Cash” means any Cash held in escrow, any deposits, Cash held for,
or on behalf of, or owed to, any clients or customers and any other Cash if the
use of, or access to, such Cash is restricted.

 “Restricted Period” means a period of four (4) years following Closing.

 “Rule 144” has the meaning set forth in Section 2.2(j).

 “Second Future Payment” has the meaning set forth in Section 1.6(b).

 “Second Measurement Period” has the meaning set forth in Section 1.6(b).

 “Second Milestones” has the meaning set forth in Section 1.6(b).

 “Securities” has the meaning set forth in Section 2.2(g).

 “Securities Act” means the Securities Act of 1933, as amended, and any
applicable rules and regulations thereunder, and any successor to such statute,
rules or regulations.

 “Securities Exchange Act” means the Securities Exchange Act of 1934, as
amended, and any applicable rules and regulations thereunder, and any successor
to such statute, rules or regulations.

 “Software” means computer software programs (and all enhancements, versions,
releases, and updates thereto), including software compilations, software tool
sets, compilers, higher level or “proprietary” languages and all related
programming and user documentation, whether in source code, object code or human
readable form, or any translation or modification thereof that substantially
preserves its original identity.

 “South Korea Sub” has the meaning set forth in the Preliminary Statements.

 “Stockholders’ Agreement” means that certain Stockholders’ Agreement of the
Company dated as of the date hereof among the Company, Investor and Orgenesis
Parent, in the form of Exhibit D attached hereto.

-52-

--------------------------------------------------------------------------------

 “Stockholders’ Agreement Terms” means Sections 3.2, 3.5, 3.7, 3.9, 3.10, 3.11,
3.12 and Article 4 of the Stockholders’ Agreement, that must be approved by the
shareholders of Orgenesis Parent.

 “Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association, or other entity of which (a) if a
corporation, fifty percent (50%) or more of the total voting power of shares of
stock entitled (without regard to the occurrence of any contingency) to vote in
the election of directors, managers, or trustees thereof is at the time owned or
controlled, directly or indirectly, by that Person or one or more of the other
Subsidiaries of that Person or a combination thereof or (b) if a limited
liability company, partnership, association, or other entity (other than a
corporation), fifty percent (50%) or more of partnership or other similar
ownership interest thereof is at the time owned or controlled, directly or
indirectly, by that Person or one or more Subsidiaries of that Person or a
combination thereof and for this purpose, a Person or Persons also owns fifty
percent (50%) or more of an interest in any entity if such Person or Persons
shall be allocated fifty percent (50%) or more of such entity’s gains or losses
or shall be or control any manager, management board, managing director or
general partner of such entity. The term “Subsidiary” shall include all
Subsidiaries of such Subsidiary and for the avoidance of doubt the South Korea
Sub and the Israel Sub are considered Subsidiaries of the Company.

 “Subsidiary Proceeds” has the meaning set forth in Section 1.10.

 “Systems” has the meaning set forth in Section 3.20.

 “Tax” or “Taxes” means any federal, state, local and foreign net income,
alternative or add-on minimum, estimated, gross income, gross receipts, sales,
use, ad valorem, value added, transfer, franchise, capital profits, lease,
service, license, withholding, payroll, employment, excise, severance, stamp,
occupation, premium, property, abandoned property or escheat, environmental or
windfall profit tax, customs duty or other tax, governmental fee or other like
assessment or charge of any kind whatsoever (and any liability incurred or borne
by virtue of the application of Treasury Regulation Section 1.1502 -6 (or any
similar or corresponding provision of state, local or foreign Law), as a
transferee or successor, by contract or otherwise), together with all interest,
penalties, additions to tax and additional amounts with respect thereto.

 “Tax Return” means any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.

 “Third Party” means any entity other than the Company or the Subsidiaries with
whom Orgenesis Parent or any of its Subsidiaries has a collaboration, joint
venture, partnership or similar economic relationship for the development of a
product with therapeutic use where the primary purpose of such collaboration,
joint venture, partnership or relationship is not manufacturing related to such
product.

 “Third-Party Claim” has the meaning set forth in Section 6.6(a).

 “Threshold” has the meaning set forth in Section 6.4(a).

-53-

--------------------------------------------------------------------------------

 “Trademarks” has the meaning set forth in Section 3.12(c)(ii).

 “Transactions” means all of the transactions contemplated by this Agreement and
the Ancillary Agreements, including but not limited to, the Reorganization.

 “Working Capital” means an amount equal to (a) the amount of the current assets
(excluding Cash, Restricted Cash and income Tax assets) of the Company and its
Subsidiaries, minus (b) the amount of the current liabilities (excluding Cash,
Debt, income Tax liabilities and all accounts payable of the Company and its
Subsidiaries that have been outstanding for more than 90 days) of the Company
and its Subsidiaries, in each case determined on a consolidated basis,
consistently with the calculation and principles set forth on Schedule 8.1. For
purposes of clarity, Orgenesis Transaction Expenses shall not be accrued as a
liability but shall be paid by Orgenesis Parent, and the Working Capital shall
be otherwise calculated as if the Transactions had not occurred.

 “Working Capital Deficit” means the amount by which the Working Capital as of
the Closing Date is less than negative Four Million Nine Hundred Sixty-One
Thousand Six Hundred Ninety Dollars (-$4,961,690).

ARTICLE 9

MISCELLANEOUS

 9.1       Press Releases and Public Announcements. No press release or any
public announcement relating to the subject matter of this Agreement shall be
made by any Party without the prior written approval of the other Parties,
except (i) the approved press release attached hereto as Schedule 9.1 and (ii)
any press release or public announcement that is required by applicable Law, in
which case the Party required to make the press release or announcement will
allow the other Parties reasonable time to comment on such press release or
announcement in advance of issuance and shall incorporate such comments into
such press release or announcement. Notwithstanding the foregoing, after the
Closing, the Company and Investor shall be permitted to issue press releases,
make public announcements and communicate with employees, customers and
suppliers of Orgenesis Parent.

 9.2        No Third-Party Beneficiaries. This Agreement shall not confer any
rights or remedies upon any Person other than the Parties and their respective
successors and permitted assigns.

 9.3        Entire Agreement. This Agreement (including the documents referred
to herein) constitutes the entire agreement among the Parties and supersedes any
prior understandings, agreements, or representations by or among the Parties,
written or oral, to the extent they relate in any way to the subject matter
hereof.

 9.4       Succession and Assignment. This Agreement shall be binding upon and
inure to the benefit of the Parties named herein and their respective successors
and permitted assigns. No Party may assign either this Agreement or any of its
rights, interests, or obligations hereunder without the prior written approval
of Investor and Orgenesis Parent; provided, however, that Investor may (a)
assign any or all of its rights and interests hereunder to one or more of its
Affiliates and designate one or more of its Affiliates to perform its
obligations hereunder (in any or all of which cases Investor nonetheless shall
remain responsible for the performance of all of its obligations hereunder) for
reorganization purposes; provided, that such assignment is not to a competitor
of the Company and its Subsidiaries, (b) assign its rights under this Agreement
for collateral security purposes to any lenders providing financing to Investor,
the Company or any of their respective Subsidiaries or Affiliates; provided,
that such lender is approved by Orgenesis Parent (such approval not to be
unreasonably withheld), or (c) assign its rights under this Agreement to any
Person that acquires the Company or any of its Subsidiaries or any of their
assets or any of Investor’s equity interests in the Company. Notwithstanding the
foregoing, Orgenesis Parent may assign its rights under this Agreement without
the prior written approval of Investor to any Person that acquires the Company
or any of its Subsidiaries or any of their assets.

-54-

--------------------------------------------------------------------------------

 9.5      Counterparts. This Agreement may be executed in one or more
counterparts (including by means of facsimile or via email in electronic or
portable document format (.pdf) signature pages), each of which shall be deemed
an original but all of which together will constitute one and the same
instrument.

 9.6       Headings. The section headings contained in this Agreement are
inserted for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement.

 9.7      Notices. All notices, requests, demands, claims, and other
communications hereunder will be in writing. Any notice, request, demand, claim,
or other communication hereunder shall be deemed duly given (a) when delivered
personally to the recipient, (b) when sent by electronic mail or facsimile, on
the date of transmission to such recipient, (c) one (1) Business Day after being
sent to the recipient by reputable overnight courier service (charges prepaid),
or (d) four (4) Business Days after being mailed to the recipient by certified
or registered mail, return receipt requested and postage prepaid, and addressed
to the intended recipient as set forth below:

  If to Orgenesis Orgenesis Inc.   Parent: 20271 Goldenrod Lane     Germantown,
MD 20876     Attention: Vered Caplan     Fax: 646-878-0801     Email:
vered.c@orgenesis.com         Copy to: Pearl Cohen Zedek Latzer Baratz LLP  
1500 Broadway       New York, NY 10036     Attention: Mark Cohen     Fax:
646-878-0801     Email: MCohen@PearlCohen.com

-55-

--------------------------------------------------------------------------------


  If to the Company: Masthercell Global Inc.     c/o Pearl Cohen Zedek Latzer
Baratz LLP   1500 Broadway       New York, NY 10036     Attention: Mark Cohen,
Esq.   Fax: 646-878-0801       Email: vered.c@orgenesis.com         Copy to:
Pearl Cohen Zedek Latzer Baratz LLP   1500 Broadway       New York, NY 10036    
Attention: Mark Cohen   Fax: 646-878-0801       Email: MCohen@PearlCohen.com    
    Copy to: GPP-II Masthercell, LLC     c/o Great Point Partners, LLC     165
Mason Street, 3rd Floor     Greenwich, CT 06830     Attention: Noah F. Rhodes,
III     Fax: (203) 971-3320     Email: nrhodes@gppfunds.com         Copy to
Investor McDermott Will & Emery LLP   Counsel: 444 West Lake Street, Suite 4000
    Chicago, Illinois 60606     Attention: Brooks B. Gruemmer     Fax: (312)
984-7700     Email: bgruemmer@mwe.com         Copy to: Orgenesis Inc.     20271
Goldenrod Lane     Germantown, MD 20876     Attention: Vered Caplan   Fax:
646-878-0801       Email: vered.c@orgenesis.com         Copy to: Pearl Cohen
Zedek Latzer Baratz LLP   1500 Broadway       New York, NY 10036     Attention:
Mark Cohen   Fax: 646-878-0801       Email: MCohen@PearlCohen.com

-56-

--------------------------------------------------------------------------------


  If to Investor: GPP-II Masthercell, LLC     c/o Great Point Partners, LLC    
165 Mason Street, 3rd Floor     Greenwich, CT 06830     Attention: Noah F.
Rhodes, III     Fax: (203) 971-3320     Email: nrhodes@gppfunds.com         Copy
to Investor McDermott Will & Emery LLP   Counsel: 444 West Lake Street, Suite
4000     Chicago, Illinois 60606     Attention: Brooks B. Gruemmer     Fax:
(312) 984-7700     Email: bgruemmer@mwe.com

Any Party may change the address to which notices, requests, demands, claims,
and other communications hereunder are to be delivered by giving the other
Parties notice in the manner herein set forth.

 9.8      Governing Law. This Agreement and any claim, controversy or dispute
arising out of or related to this Agreement, any of the Transactions, the
relationship of the Parties, and/or the interpretation and enforcement of the
rights and duties of the Parties, whether arising in contract, tort, equity or
otherwise, shall be governed by and construed in accordance with the domestic
Laws of the State of Delaware (including in respect of the statute of
limitations or other limitations period applicable to any such claim,
controversy or dispute), without giving effect to any choice or conflict of Law
provision or rule (whether of the State of Delaware or any other jurisdiction)
that would cause the application of the Laws of any jurisdiction other than the
State of Delaware.

 9.9       Amendments and Waivers. No amendment of any provision of this
Agreement shall be valid unless the same shall be in writing and signed by
Investor and Orgenesis Parent. No waiver by any Party of any provision of this
Agreement or any default, misrepresentation, or breach of warranty or covenant
hereunder, whether intentional or not, shall be valid unless the same shall be
in writing and signed by the Party making such waiver nor shall such waiver be
deemed to extend to any prior or subsequent default, misrepresentation, or
breach of warranty or covenant hereunder or affect in any way any rights arising
by virtue of any prior or subsequent such occurrence.

 9.10      Injunctive Relief. The Parties hereby agree that, in the event of
breach of Sections 4.1, 4.3, 4.4, 4.5, or 4.6 of this Agreement, damages would
be difficult, if not impossible, to ascertain, that irreparable damage would
occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached,
and that the character, periods and geographical area and the scope of the
restrictions on Orgenesis Parent’s activities in Sections 4.4, 4.5 and 4.6 are
fair and reasonably required for the protection of Investor and its Affiliates.
It is accordingly agreed that, in addition to and without limiting any other
remedy or right it may have, Investor shall be entitled to an injunction or
other equitable relief in any court of competent jurisdiction, without any
necessity of proving damages or any requirement for the posting of a bond or
other security, enjoining any such breach of Sections 4.1, 4.3, 4.4, 4.5, or 4.6
and enforcing specifically the terms and provisions. Orgenesis Parent and
Investor hereby (a) waives any and all defenses it may have on the ground of
lack of jurisdiction or competence of the court to grant such an injunction or
other equitable relief and (b) acknowledges that Orgenesis Parent and Investor
shall receive significant benefits as a result of the completion of the
Transactions.

-57-

--------------------------------------------------------------------------------

 9.11       Severability. Any term or provision of this Agreement that is
invalid or unenforceable in any situation in any jurisdiction shall not affect
the validity or enforceability of the remaining terms and provisions hereof or
the validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction.

 9.12       Expenses. Except as otherwise expressly provided in this Agreement,
each Party will bear its own costs and expenses (including legal fees and
expenses) incurred in connection with this Agreement and the Transactions;
provided, that (a) all Orgenesis Transaction Expenses shall be paid by Orgenesis
Parent and (b) upon consummation of the Transactions, the Investor Expenses will
be assumed and paid by the Company up to an amount not to exceed $1,500,000.

 9.13      Construction. The Parties have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the Parties and no presumption or burden of proof shall
arise favoring or disfavoring any Party by virtue of the authorship of any of
the provisions of this Agreement. Any reference to any Law shall be deemed also
to refer to all rules and regulations promulgated thereunder, unless the context
requires otherwise. The word “including” shall mean including without
limitation.

 9.14       Incorporation of Exhibits and Disclosure Schedule. The Exhibits,
Disclosure Schedule and other Schedules identified in this Agreement are
incorporated herein by reference and made a part hereof.

 9.15      Schedules. Any item or information set forth in the Disclosure
Schedule shall be deemed fully disclosed to the extent the relevance of such
item or information is reasonably apparent from the face of such disclosure. The
Parties intend that each representation, warranty, and covenant contained herein
shall have independent significance. If any Party has breached any
representation, warranty or covenant contained herein in any respect, the fact
that there exists another representation, warranty or covenant relating to the
same subject matter (regardless of the relative levels of specificity) which the
Party has not breached shall not detract from or mitigate the fact that the
Party is in breach of the first representation, warranty, or covenant. Investor
has been provided full and complete copies of all documents referred to on the
Disclosure Schedule. The Investor shall have no recourse of any kind against
Orgenesis Parent, the Company or any of their Subsidiaries pursuant to Section
6.1(a)(i) with respect matters or items that are properly disclosed as
exceptions to such representation and warranty in the applicable section(s) of
the Disclosure Schedule and in accordance with this Section 9.15.

 9.16      Waiver of Jury Trial. EACH OF THE PARTIES WAIVES THEIR RESPECTIVE
RIGHTS TO A TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING
OUT OR RELATED TO THIS AGREEMENT IN ANY ACTION, PROCEEDING OR OTHER LITIGATION
OF ANY TYPE BROUGHT BY ANY OF THE PARTIES AGAINST ANY OTHER PARTY OR ANY
AFFILIATE OF ANY OTHER SUCH PARTY, WHETHER WITH RESPECT TO CONTRACT CLAIMS, TORT
CLAIMS OR OTHERWISE. THE PARTIES AGREE THAT ANY SUCH CLAIM OR CAUSE OF ACTION
SHALL BE TRIED BY A COURT TRIAL WITHOUT A JURY. WITHOUT LIMITING THE FOREGOING,
THE PARTIES FURTHER AGREE THAT THEIR RESPECTIVE RIGHT TO A TRIAL BY JURY IS
WAIVED BY OPERATION OF THIS SECTION AS TO ANY ACTION, COUNTERCLAIM OR OTHER
PROCEEDING WHICH SEEKS, IN WHOLE OR IN PART, TO CHALLENGE THE VALIDITY OR
ENFORCEABILITY OF THIS AGREEMENT OR ANY PROVISION HEREOF. THIS WAIVER SHALL
APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO
THIS AGREEMENT.

-58-

--------------------------------------------------------------------------------

 9.17       Exclusive Venue. THE PARTIES AGREE THAT ALL DISPUTES, LEGAL ACTIONS,
SUITS AND PROCEEDINGS ARISING OUT OF OR RELATING TO THIS AGREEMENT MUST BE
BROUGHT EXCLUSIVELY IN A FEDERAL DISTRICT COURT LOCATED IN THE DISTRICT OF
DELAWARE OR THE DELAWARE CHANCERY COURT IN NEW CASTLE COUNTY, DELAWARE
(COLLECTIVELY THE “DESIGNATED COURTS”). EACH PARTY HEREBY CONSENTS AND SUBMITS
TO THE EXCLUSIVE JURISDICTION OF THE DESIGNATED COURTS. NO LEGAL ACTION, SUIT OR
PROCEEDING WITH RESPECT TO THIS AGREEMENT MAY BE BROUGHT IN ANY OTHER FORUM.
EACH PARTY HEREBY IRREVOCABLY WAIVES ALL CLAIMS OF IMMUNITY FROM JURISDICTION
AND ANY OBJECTION WHICH SUCH PARTY MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY SUIT, ACTION OR PROCEEDING IN ANY DESIGNATED COURT, INCLUDING ANY
RIGHT TO OBJECT ON THE BASIS THAT ANY DISPUTE, ACTION, SUIT OR PROCEEDING
BROUGHT IN THE DESIGNATED COURTS HAS BEEN BROUGHT IN AN IMPROPER OR INCONVENIENT
FORUM OR VENUE. EACH OF THE PARTIES ALSO AGREES THAT DELIVERY OF ANY PROCESS,
SUMMONS, NOTICE OR DOCUMENT TO A PARTY HEREOF IN COMPLIANCE WITH SECTION 9.7
SHALL BE EFFECTIVE SERVICE OF PROCESS FOR ANY ACTION, SUIT OR PROCEEDING IN A
DESIGNATED COURT WITH RESPECT TO ANY MATTERS TO WHICH THE PARTIES HAVE SUBMITTED
TO JURISDICTION AS SET FORTH ABOVE.

 9.18       Time to Bring Claims. Pursuant to Section 8106, Title 10 of the
Delaware Code, the Parties agree that this Agreement involves at least U.S.
$100,000, and that any Proceeding arising out of or relating to this Agreement
or the Transactions may be brought at any time within 10 years following the
date on which there is a Change of Control Transaction of the Company (as
hereinafter defined); it being the intention of the Parties that, except as
otherwise expressly provided in this Agreement with respect to shorter periods
of time, the Parties shall have the maximum amount of time permitted under the
Laws of the State of Delaware to bring a Proceeding arising out of or relating
to this Agreement or the Transactions. Except as otherwise expressly provided in
Section 6.3 with respect to shorter periods of time, each Party hereby waives
the right to assert any statute of limitations of less than 10 years following
the date of a Change of Control Transaction of the Company in defense of any
such Proceeding; provided, however, that this waiver shall not bar a defense to
any Proceeding that was not commenced within the 10 year time limit imposed by
this Section 9.18. For the purposes of this Section 9.18, the term “Change of
Control Transaction” shall mean the following: (i) the sale of all, or
substantially all, of the assets of the Company to a third party that is
unrelated to the Company or its stockholders; (ii) a merger with or into or
consolidated with another entity under circumstances where the stockholders of
the Company immediately prior to such merger or consolidation do not own after
such merger or consolidation shares representing at least fifty percent (50%) of
the voting power of the Company or the surviving or resulting entity, as the
case may be; or (iii) an acquisition of more than 50% of the outstanding equity
of the Company by a third party that is unrelated to the Company or its
stockholders.

-59-

--------------------------------------------------------------------------------

[Remainder of Page Intentionally Left Blank]

-60-

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first above written.

INVESTOR:     GPP-II MASTHERCELL, LLC     By:   Name:   Title:       COMPANY:  
MASTHERCELL GLOBAL INC.     By:   Name:   Title:       ORGENESIS PARENT:  
ORGENESIS INC.     By:   Name:   Title:  

[SIGNATURE PAGE TO STOCK PURCHASE AGREEMENT]

--------------------------------------------------------------------------------